



Exhibit 10.1


EXECUTION VERSION
 
 
 
 
 
wflogo.jpg [wflogo.jpg]
CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sole Book Runner,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,
PIONEER ENERGY SERVICES CORP.
as Parent and as a Borrower, and
PIONEER DRILLING SERVICES, LTD.,
PIONEER GLOBAL HOLDINGS, INC.,
PIONEER PRODUCTION SERVICES, INC.,
PIONEER WIRELINE SERVICES HOLDINGS, INC.,
PIONEER WIRELINE SERVICES, LLC,
PIONEER WELL SERVICES, LLC,
PIONEER FISHING & RENTAL SERVICES, LLC and
PIONEER COILED TUBING SERVICES, LLC
 
as Borrowers
Dated as of November 8, 2017
 
 
 
 
 










--------------------------------------------------------------------------------








TABLE OF CONTENTS


Page
1.
DEFINITIONS AND CONSTRUCTION.
1


1.1.
Definitions
1


1.2.
Accounting Terms
51


1.3.
Code
51


1.4.
Construction
52


1.5.
Time References
53


1.6.
Schedules and Exhibits
53


2.
LOANS AND TERMS OF PAYMENT.
53


2.1.
Revolving Loans.
53


2.2.
[Intentionally Omitted]
54


2.3.
Borrowing Procedures and Settlements
54


2.4.
Payments; Reductions of Commitments; Prepayments
62


2.5.
Promise to Pay; Promissory Notes
66


2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
66


2.7.
Crediting Payments
68


2.8.
Designated Account
68


2.9.
Maintenance of Loan Account; Statements of Obligations
68


2.10.
Fees
69


2.11.
Letters of Credit
69


2.12.
LIBOR Option
79


2.13.
Capital Requirements
81


2.14.
[Intentionally Omitted]
83


2.15.
Joint and Several Liability of Borrowers
83


3.
CONDITIONS; TERM OF AGREEMENT.
86


3.1.
Conditions Precedent to the Initial Extension of Credit
86


3.2.
Conditions Precedent to all Extensions of Credit
86


3.3.
Maturity
86


3.4.
Effect of Maturity
87


3.5.
Early Termination by Borrowers
87


3.6.
Conditions Subsequent
87


4.
REPRESENTATIONS AND WARRANTIES.
87


4.1.
Due Organization and Qualification; Subsidiaries
88


4.2.
Due Authorization; No Conflict
88


4.3.
Governmental Consents
89


4.4.
Binding Obligations; Perfected Liens
89


4.5.
Title to Assets; No Encumbrances
89


4.6.
Litigation
90


4.7.
Compliance with Laws
90


4.8.
No Material Adverse Effect
90


4.9.
Solvency
90


4.10.
Employee Benefits
90





-i-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)




4.11.
Environmental Condition
91


4.12.
Complete Disclosure
91


4.13.
Patriot Act
92


4.14.
Indebtedness
92


4.15.
Payment of Taxes
92


4.16.
Margin Stock
93


4.17.
Governmental Regulation
93


4.18.
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
93


4.19.
Employee and Labor Matters
93


4.20.
[Intentionally Omitted]
94


4.21.
Leases
94


4.22.
Eligible Accounts
94


4.23.
Eligible Inventory
94


4.24.
Intentionally Omitted
94


4.25.
Location of Inventory
95


4.26.
Inventory Records
95


4.27.
Intentionally Omitted
95


4.28.
Material Contracts and Term Loan Documents
95


4.29.
Immaterial Subsidiaries
95


4.30.
Hedge Agreements
96


5.
AFFIRMATIVE COVENANTS.
96


5.1.
Financial Statements, Reports, Certificates
96


5.2.
Reporting
96


5.3.
Existence
96


5.4.
Maintenance of Properties
97


5.5.
Taxes
97


5.6.
Insurance
97


5.7.
Inspection
98


5.8.
Compliance with Laws
98


5.9.
Environmental
98


5.10.
Disclosure Updates
99


5.11.
Formation of Subsidiaries
99


5.12.
Further Assurances
100


5.13.
Lender Meetings
100


5.14.
Location of Inventory; Chief Executive Office
101


5.15.
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
101


5.16.
Primary Treasury Management Relationship
101


5.17.
Additional Material Real Estate Assets
101


5.18.
Titled Collateral
102


5.19.
ERISA
102


6.
NEGATIVE COVENANTS.
103


6.1.
Indebtedness
103





-ii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)




6.2.
Liens
103


6.3.
Restrictions on Fundamental Changes
103


6.4.
Disposal of Assets
104


6.5.
Nature of Business
104


6.6.
Prepayments and Amendments
104


6.7.
Restricted Payments
105


6.8.
Accounting Methods
106


6.9.
Investments
107


6.10.
Transactions with Affiliates
107


6.11.
Use of Proceeds
107


6.12.
Limitation on Issuance of Equity Interests
108


6.13.
Inventory with Bailees
108


6.14.
Immaterial Subsidiaries
108


6.15.
Global Holdings and its Subsidiaries
108


7.
FINANCIAL COVENANTS.
109


8.
EVENTS OF DEFAULT.
109


8.1.
Payments
109


8.2.
Covenants
109


8.3.
Judgments
110


8.4.
Voluntary Bankruptcy, etc
110


8.5.
Involuntary Bankruptcy, etc
110


8.6.
Default Under Other Agreements
110


8.7.
Representations, etc
111


8.8.
Guaranty
111


8.9.
Security Documents
111


8.10.
Loan Documents
111


8.11.
Change of Control
111


9.
RIGHTS AND REMEDIES.
112


9.1.
Rights and Remedies
112


9.2.
Remedies Cumulative
112


10.
WAIVERS; INDEMNIFICATION.
113


10.1.
Demand; Protest; etc
113


10.2.
The Lender Group's Liability for Collateral
113


10.3.
Indemnification
113


11.
NOTICES.
115


12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
116


13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
117


13.1.
Assignments and Participations
117


13.2.
Successors
122


14.
AMENDMENTS; WAIVERS.
122


14.1.
Amendments and Waivers
122


14.2.
Replacement of Certain Lenders
124





-iii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)




14.3.
No Waivers; Cumulative Remedies
125


15.
AGENT; THE LENDER GROUP.
125


15.1.
Appointment and Authorization of Agent
125


15.2.
Delegation of Duties
126


15.3.
Liability of Agent
126


15.4.
Reliance by Agent
127


15.5.
Notice of Default or Event of Default
127


15.6.
Credit Decision
127


15.7.
Costs and Expenses; Indemnification
128


15.8.
Agent in Individual Capacity
129


15.9.
Successor Agent
129


15.10.
Lender in Individual Capacity
130


15.11.
Collateral Matters
130


15.12.
Restrictions on Actions by Lenders; Sharing of Payments
132


15.13.
Agency for Perfection
133


15.14.
Payments by Agent to the Lenders
133


15.15.
Concerning the Collateral and Related Loan Documents
133


15.16.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
133


15.17.
Several Obligations; No Liability
134


16.
WITHHOLDING TAXES.
135


16.1.
Payments
135


16.2.
Exemptions
136


16.3.
Reductions
138


16.4.
Refunds
138


17.
GENERAL PROVISIONS.
139


17.1.
Effectiveness
139


17.2.
Section Headings
139


17.3.
Interpretation
139


17.4.
Severability of Provisions
139


17.5.
Bank Product Providers
139


17.6.
Debtor-Creditor Relationship
140


17.7.
Counterparts; Electronic Execution
140


17.8.
Revival and Reinstatement of Obligations; Certain Waivers
141


17.9.
Confidentiality
141


17.10.
Survival
143


17.11.
Patriot Act; Due Diligence
143


17.12.
Integration
144


17.13.
Parent as Agent for Borrowers
144


17.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
145


17.15.
Intercreditor Agreement
145


 
 
 



-iv-

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Exhibit A-1        Form of Assignment and Acceptance
Exhibit B-1        Form of Borrowing Base Certificate
Exhibit B-2        Form of Bank Product Provider Agreement
Exhibit C-1        Form of Compliance Certificate
Exhibit L-1        Form of LIBOR Notice
Exhibit J-1        Form of Joinder
Exhibit P-1        Form of Perfection Certificate


Schedule A-1        Agent's Account
Schedule A-2        Authorized Persons
Schedule C-1        Commitments
Schedule D-1        Designated Account
Schedule E-1        Existing Letters of Credit
Schedule P-1        Permitted Investments
Schedule P-2        Permitted Liens
Schedule R-1        Real Property Collateral
Schedule 1.1(b)    Auction Rate Securities
Schedule 1.1(c)    Existing Intercompany Notes
Schedule 3.1        Conditions Precedent
Schedule 3.6        Conditions Subsequent
Schedule 4.1(b)    Capitalization of Borrowers
Schedule 4.1(c)    Capitalization of Borrowers' Subsidiaries
Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.6        Litigation
Schedule 4.11        Environmental Matters
Schedule 4.14        Indebtedness
Schedule 4.25        Location of Inventory
Schedule 4.28        Material Contracts
Schedule 5.1        Financial Statements, Reports, Certificates
Schedule 5.2        Collateral Reporting
Schedule 6.5        Nature of Business






-v-

--------------------------------------------------------------------------------






CREDIT AGREEMENT


THIS CREDIT AGREEMENT, is entered into as of November 8, 2017 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
"Lender", as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
lead arranger (in such capacity, together with its successors and assigns in
such capacity, the "Sole Lead Arranger"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as sole book runner (in such
capacity, together with its successors and assigns in such capacity, the "Sole
Book Runner"), PIONEER ENERGY SERVICES CORP., a Texas corporation ("Parent"),
the Subsidiaries of Parent identified on the signature pages hereof as
"Borrowers", and those additional entities that hereafter become parties hereto
as Borrowers in accordance with the terms hereof by executing the form of
Joinder attached hereto as Exhibit J-1 (together with Parent, each, a "Borrower"
and individually and collectively, jointly and severally, the "Borrowers").
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1.Definitions.
As used in this Agreement, the following terms shall have the following
definitions:
"2014 Note Guaranty" means each guaranty by one or more of the Guarantors of the
Parent's obligations in respect of the 2014 Notes.
"2014 Notes" means the Senior Unsecured Notes issued by the Borrower pursuant to
the Indenture dated as of March 18, 2014 (and any supplements thereto) in the
aggregate original principal amount of $300,000,000 (together with notes of such
series issued in substitution or exchange therefor; provided that the aggregate
principal amount thereof is not increased).
"ABL Priority Collateral" has the meaning ascribed thereto in the Term Loan
Intercreditor Agreement.
"Acceptable Appraisal" means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company reasonably satisfactory to Agent (it being acknowledged and agreed that
Hilco Appraisal Services is satisfactory to Agent) and (b) the scope and
methodology (including, to the extent relevant, any sampling procedure employed
by such appraisal company) of which are satisfactory to Agent.
"Acceptable Security Interest" means a security interest which (a) exists in
favor of the Agent, for the benefit of the Lender Group and the Bank Product
Providers, (b) secures the Obligations, (c) is enforceable against the Loan
Party which created such security interest and (d) upon the filing of
appropriate financing statements and/or the completion of other actions as
required under the UCC and any other applicable law, is perfected.


-1-

--------------------------------------------------------------------------------





"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Account Party" has the meaning specified therefor in Section 2.11(h) of this
Agreement.
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
"Acquisition" means the purchase by the Parent or any Subsidiary of (a) all or
substantially all of the assets of (or any division, business unit or business
line of) any other Person, (b) all of the Equity Interests of any other Person
(including any such purchase accomplished by means of a merger or
consolidation).
"Additional Documents" has the meaning specified therefor in Section 5.12 of
this Agreement.
"Administrative Borrower" has the meaning specified therefor in Section 17.13 of
this Agreement.
"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of this Agreement.
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of this
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to this Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.


-2-

--------------------------------------------------------------------------------





"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
"Agent's Liens" means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
"Agreement" means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed calendar month; provided, that for
the period from the Closing Date through and including December 31, 2017, the
Applicable Margin shall be set at the margin in the row styled "Level III":
Level
Average Excess Availability
Applicable Margin for Base Rate Loans which are Revolving Loans (the "Revolving
Loan Base Rate Margin")
Applicable Margin for LIBOR Rate Loans which are Revolving Loans (the "Revolving
Loan LIBOR Rate Margin")
I
≥ $50,000,000
2.75 percentage points
1.75 percentage points
II
< $50,000,000 and ≥ $25,000,000
3.00 percentage points
2.00 percentage points
III
< $25,000,000
3.25percentage points
2.25 percentage points



The Applicable Margin shall be re-determined as of the first day of each
calendar month.
"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed calendar
month as determined by Agent in its Permitted Discretion; provided, that for the
period from the Closing Date through and including December 31, 2017, the
Applicable Unused Line Fee Percentage shall be set at the rate in the row styled
"Level II":


-3-

--------------------------------------------------------------------------------





Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> 50% of the Maximum Revolver Amount
0.375 percentage points
II
≤ 50% of the Maximum Revolver Amount
0.50 percentage points



The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each calendar month by Agent.
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.
"Assignee" has the meaning specified therefor in Section 13.1(a) of this
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.
"Assignment of Business Interruption Insurance" means that certain Assignment of
Business Interruption Insurance Policy as Collateral Security, dated as of the
Closing Date, made by each of the Loan Parties and acknowledged and agreed to by
Agent.
"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP in
all material respects, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.


"Authorized Person" means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent's electronic platform or portal in accordance with its procedures for such
authentication.
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).
"Average Excess Availability" means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.
"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.


-4-

--------------------------------------------------------------------------------





"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards (including commercial cards (including so-called "purchase cards",
"procurement cards" or "p-cards")), (b) payment card processing services,
(c) debit cards, (d) stored value cards, (e) Cash Management Services, or
(f) transactions under Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by any Loan Party with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.
"Bank Product Provider" means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 days after
the provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products


-5-

--------------------------------------------------------------------------------





provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.
"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in its
Permitted Discretion in respect of Bank Products then provided or outstanding.
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
"Base Rate Margin" means the Revolving Loan Base Rate Margin.
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to this Agreement.
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
this Agreement.
"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.


-6-

--------------------------------------------------------------------------------





"Borrowing Base" means, as of any date of determination, the result of:
(a)the sum of (i) 85% of the amount of Eligible Billed Accounts, plus (ii) the
lesser of (x) 20% of the amount of the Borrowing Base (as of such date of
determination, and calculated before giving effect to this clause (a)(x) and
clause (b)(i) below) and (y) 75% of Eligible Unbilled Accounts; less (iii) the
amount, if any, of the Dilution Reserve, plus
(b)following Agent's receipt of the initial Acceptable Appraisal, the lesser of
(i)    20% of the amount of the Borrowing Base (as of such date of
determination, and calculated before giving effect to this clause (b)(i) and
clause (a)(x) above), and
(ii)    the lesser of (A) the product of 70% multiplied by the value (calculated
at the book value on a basis consistent with Borrowers' historical accounting
practices) of Eligible Inventory at such time, and (B) the product of 85%
multiplied by the Net Recovery Percentage identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the value (calculated at the
book value on a basis consistent with Borrowers' historical accounting
practices) of Eligible Inventory (such determination may be made as to different
categories of Eligible Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, minus
(c)the aggregate amount of Reserves, if any, established by Agent from time to
time under Section 2.1(c) of this Agreement.
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1 to
this Agreement.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.5(c)(ii) of the Term Loan Credit Agreement, (b) with respect to the
purchase price of assets that are purchased substantially contemporaneously with
the trade-in of existing assets during such period, the amount that the gross
amount of such purchase price is reduced by the credit granted by the seller of
such assets for the assets being traded in at such time, and (c) expenditures
made during such period to consummate one or more Permitted Acquisitions.
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.


-7-

--------------------------------------------------------------------------------





"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided that, any lease that was
treated as an operating lease under GAAP at the time it was entered into and
that later becomes a capital lease (or is treated for accounting purposes
substantially similar to that of a capital lease) as a result of the change in
GAAP that occurs during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
"Certificated Equipment" means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.


"CFC" means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.
"Change of Control" means that an event or series of events by which (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or
(b) the Parent sells or otherwise Disposes of all or substantially all of the
assets of the Loan Parties.
"Change in Law" means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking


-8-

--------------------------------------------------------------------------------





Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall, in each case, be deemed to be a "Change in
Law," regardless of the date enacted, adopted or issued.
"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement.
"Code" means the New York Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party's or its Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.
"Collections" means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and Tax refunds).
"Colombian Group" means, collectively, (i) Pioneer Latina Group SDAD, Ltda., a
Panama corporation, (ii) Pioneer de Colombia SDAD, Ltda., a Panama corporation,
(iii) Pioneer de Colombia SDAD, Ltd. (Colombia branch), (iv) Proveedora
Internacional de Taladros S.A.S. and (v) Subsidiaries of the foregoing.
"Commitment" means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of this Agreement.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and


-9-

--------------------------------------------------------------------------------





the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).
"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly, quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Excess Availability has equaled or exceeded 15.0% of the Maximum
Revolver Amount for 60 consecutive days.
"Covenant Trigger Event" means if at any time Excess Availability is less than
15% of the Maximum Revolver Amount.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender's obligation to fund a Loan hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or


-10-

--------------------------------------------------------------------------------





writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Administrative Borrower, Issuing Bank, and each Lender.
"Defaulting Lender Rate" means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
"Deposit Account" means any deposit account (as that term is defined in the
Code).
"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at the Designated Account Bank that has been
designated as such, in writing, by the Administrative Borrower to Agent).
"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by the Administrative Borrower to
Agent).
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers' Accounts
during such period, by (b) Borrowers' billings with respect to Accounts during
such period.
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
"Disqualified Equity Interests" means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable


-11-

--------------------------------------------------------------------------------





for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 180 days
after the Maturity Date.
"Disqualified Institution" means, on any date, any Person designated by
Administrative Borrower as a "Disqualified Institution" by written notice
delivered to Agent prior to the date hereof; provided, that "Disqualified
Institutions" shall exclude any Person that Administrative Borrower has
designated as no longer being a "Disqualified Institution" by written notice
delivered to Agent from time to time.
"Disregarded Domestic Person" means any direct or indirect Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income Tax purposes, if
it holds no assets (excluding de minimis assets) other than the equity of one or
more direct or indirect Foreign Subsidiaries that are CFCs, FSHCs or other
Disregarded Domestic Persons.
"Dollars" or "$" means United States dollars.
"Domestic Subsidiary" means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.
"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
"Earn-Outs" means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
"EBITDA" means, without duplication, for the Parent and its consolidated
Subsidiaries, for any period, the amount equal to: (a) the Parent's consolidated
Net Income for such period plus (b) to the extent deducted in determining the
Parent's consolidated Net Income, (i) Interest Expense, (ii) federal, state,
local and foreign income Taxes (whether or not deferred), (iii) depreciation,
(iv) amortization, (v) all other non-cash charges (including for the avoidance
of doubt non-cash losses from a sale, exchange, retirement or other disposition
of a rig), (vi) cash expenses incurred in connection with, to the extent
permitted hereunder, any Investment, Acquisition or Disposition in an aggregate
amount not to exceed 10% of EBITDA, in each case, for such period, (vii) any
non-recurring, non-cash charges relating to any premium or penalty paid, write
off of deferred finance costs or other charges in connection with redeeming or
retiring any Indebtedness prior to its stated maturity, (viii) unrealized losses
resulting from mark to market accounting for hedging activities, including,
without limitation those resulting from the application of FASB Accounting
Standards Codification 815 ("FASB ASC 815"), (ix) unrealized non-cash losses
resulting from foreign currency balance sheet adjustments required by GAAP,
(x) other extraordinary or non-recurring expenses and restructuring charges of
the Parent and its consolidated Subsidiaries reducing such Net Income which do
not represent a cash item in such period, (xi) non-cash expenses associated with
discontinuation of foreign operations, and (xii) impairment and other


-12-

--------------------------------------------------------------------------------





non-cash items (other than write-downs of current assets) of the Parent and its
consolidated Subsidiaries for such period (excluding any such non-cash item to
the extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period), minus (c) to the extent included in determining Parent's consolidated
Net Income, non-cash gains from a sale, exchange, retirement or other
disposition of Property. In addition, notwithstanding the foregoing, the amount
of positive EBITDA attributable to Foreign Subsidiaries, Immaterial Subsidiaries
and any other Subsidiaries that are not Loan Parties during any calculation
period, to the extent such amount exceeds 10% of EBITDA of the Loan Parties and
their Subsidiaries on a consolidated basis for such calculation period, shall be
disregarded for purposes of calculating the Fixed Charge Coverage Ratio.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Accounts" means Eligible Billed Accounts and Eligible Unbilled
Accounts.
"Eligible Billed Accounts" means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of such Borrower's sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent's Permitted Discretion to address the results of any
information with respect to the Borrowers' business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Billed Accounts shall be
calculated net of customer deposits, unapplied cash, Taxes, finance charges,
service charges, discounts, credits, allowances, and rebates. Eligible Billed
Accounts shall not include the following:
(a)Accounts that the Account Debtor has failed to pay within 90 days of original
invoice date or 60 days of due date,
(b)Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,


-13-

--------------------------------------------------------------------------------





(d)Accounts (i) arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional, or (ii) with respect to which the payment
terms are "C.O.D.", cash on delivery or other similar terms,
(e)Accounts that are not payable in Dollars,
(f)Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,
(g)Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States or any other Governmental
Authority,
(h)Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)Accounts with respect to (x) Account Debtors with a rating of Baa3 or higher
from Moody's or a rating of BBB- or higher from S&P whose Eligible Accounts
owing to Borrowers exceed 40% or (y) any other Account Debtor whose Eligible
Accounts owing to Borrowers exceed 25% (each such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such applicable percentage; provided, that in each case, the amount
of Eligible Accounts that are excluded because they exceed the applicable
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limits.
(j)Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which any
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
(k)Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor's financial
condition,
(l)Accounts that are not subject to a valid and perfected first priority Agent's
Lien,


-14-

--------------------------------------------------------------------------------





(m)Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,
(n)Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
(o)Accounts (i) that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or (ii) that
represent credit card sales, or
(p)Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion.
"Eligible Inventory" means Inventory of a Borrower, that consists of first
quality finished goods held for use or sale in the ordinary course of Borrowers'
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
Agent in Agent's Permitted Discretion to address the results of any information
with respect to the Borrowers' business or assets of which Agent becomes aware
after the Closing Date, including any field examination or appraisal performed
or received by Agent from time to time after the Closing Date. In determining
the amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrowers' historical accounting practices. An
item of Inventory shall not be included in Eligible Inventory if:
(a)a Borrower does not have good, valid, and marketable title thereto,
(b)a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),
(c)it is not located at one of the locations in the continental United States
set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be
amended from time to time with the prior written consent of Agent) (or
in-transit from one such location to another such location),
(d)it is stored at locations holding less than $100,000 of the aggregate value
of such Borrower's Inventory,
(e)it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule 4.25 to this Agreement to another
location set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time with the prior written consent of Agent)),
(f)it is located on real property leased by a Borrower or in a contract
warehouse or with a bailee, in each case, unless either (i) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises, or (ii) Agent has established a Landlord
Reserve with respect to such location,
(g)it is the subject of a bill of lading or other document of title,
(h)it is not subject to a valid and perfected first priority Agent's Lien,


-15-

--------------------------------------------------------------------------------





(i)it consists of goods returned or rejected by a Borrower's customers,
(j)it consists of goods that are obsolete, slow moving, spoiled or are otherwise
past the stated expiration, "sell-by" or "use by" date applicable thereto,
restrictive or custom items or otherwise is manufactured in accordance with
customer-specific requirements, work-in-process, raw materials, or goods that
constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers' business, bill and hold goods, defective goods,
"seconds," or Inventory acquired on consignment,
(k)it is subject to third party intellectual property, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights, or
(l)it was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Borrower pursuant to the provisions of this Agreement, until the
completion of an Acceptable Appraisal of such Inventory and the completion of a
field examination with respect to such Inventory that is satisfactory to Agent
in its Permitted Discretion.


"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that (A) (x) such bank is acting through a branch
or agency located in the United States, or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an "accredited investor" (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d) during the continuation of an Event of Default, any other Person approved by
Agent.
"Eligible Unbilled Accounts" means Accounts of a Borrower arising from the
shipment of goods or provision of services to the applicable Account Debtor that
qualify as Eligible Billed Accounts except that such Accounts have not yet been
billed to the applicable Account Debtor, so long as such Accounts (i) relate to
a shipment of goods or provision of services that has been completed in full as
of the date of a Borrowing Base Certificate on which such Accounts are first
reported (the "EUA First Report Date"), and (ii) shall be billed within 30 days
of the EUA First Report Date; provided that an Account shall cease to be an
Eligible Unbilled Account upon the date such Account is billed to the applicable
Account Debtor. In determining the amount to be included, Eligible Unbilled
Accounts shall be calculated as of the last day of the month or week, as
applicable, reported on such Borrowing Base Certificate, and net of customer
deposits and unapplied cash.
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which provides benefits
to any employees


-16-

--------------------------------------------------------------------------------





of a Loan Party or Subsidiary thereof or to which a Loan Party or Subsidiary
thereof has an obligation to make contributions, including as the result of
being an ERISA Affiliate.
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Equipment" means equipment (as that term is defined in the Code).
"Equity Interests" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any


-17-

--------------------------------------------------------------------------------





Loan Party or any of its Subsidiaries is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with any Loan Party or
any of its Subsidiaries and whose employees are aggregated with the employees of
such Loan Party or its Subsidiaries under IRC Section 414(o).
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Event of Default" has the meaning specified therefor in Section 8 of this
Agreement.
"Excepted Certificated Equipment" means (a) each Certificated Equipment owned by
a Loan Party (that is not subject to a Permitted Lien securing purchase money
Indebtedness or Capital Leases which are permitted hereunder) with an individual
net book value of less than $50,000 but not to exceed $10,000,000 in the
aggregate, and (b) all Certificated Equipment to the extent such Equipment is
subject to a Permitted Lien securing purchase money Indebtedness or Capital
Leases which are permitted hereunder.
"Excepted Liens" means Liens described in clauses (b), (c), (e), (g), (h), (j),
(k), (m), (o), (q), (y), (z) of the definition of Permitted Liens.
"Excepted Real Property" means each parcel of Real Property owned by a Loan
Party as of the Closing Date that has an individual net book value of less than
$5,000,000 but not to exceed $18,000,000 in the aggregate when taken together
with all other Real Property constituting "Excepted Real Property."
"Excess Availability" means, as of any date of determination, the amount equal
to Availability.
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Subsidiary" means (a) Immaterial Subsidiaries, (b) any Disregarded
Domestic Persons, (c) any FSHC and (d) any Foreign Subsidiary of a Loan Party;
provided, that notwithstanding the foregoing clauses (a) through (d), any Person
that guarantees all or any portion of the obligations under the Term Loan Debt
or the 2014 Notes (or any refinancings thereof permitted hereunder) shall not be
an Excluded Subsidiary.
"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap


-18-

--------------------------------------------------------------------------------





Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.
"Excluded Taxes" means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits Taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the Tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document),
(ii) United States federal withholding Taxes that would not have been imposed
but for a Lender's or a Participant's failure to comply with the requirements of
Section 16.2 of this Agreement, (iii) any United States federal withholding
Taxes that would be imposed on amounts payable to a Foreign Lender based upon
the applicable withholding rate in effect at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office, other
than a designation made at the request of a Loan Party), except that Excluded
Taxes shall not include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
this Agreement, if any, with respect to such withholding Tax at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), provided, however, that this clause (A) shall not apply in the case of
a Replacement Lender and (B) additional United States federal withholding Taxes
that may be imposed after the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, treaty, order or other decision or other Change in Law with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding Taxes imposed under FATCA.
"Existing Credit Facility" means that certain Amended and Restated Credit
Agreement, dated as of June 30, 2011, among Parent, as borrower thereunder,
Wells Fargo, as administrative agent thereunder, and the lenders from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time.
"Existing Letters of Credit" means those letters of credit described on Schedule
E-1 to this Agreement.
"Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.
"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory


-19-

--------------------------------------------------------------------------------





legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
"Fee Letter" means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income Taxes required to be paid during such period
and (d) all Restricted Payments paid (whether in cash or other property, other
than common Equity Interests) during such period.
"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.
"Flood Insurance Regulations" means, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended or
recodified from time to time, (d) the Flood Insurance Reform Act of 2004, (e)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto and (f) any regulations promulgated
thereunder.
"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Agent.
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).


-20-

--------------------------------------------------------------------------------





"Foreign Subsidiary" means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.
"FSHC" means a Domestic Subsidiary that holds no assets (excluding de minimis
assets)other than Equity Interests in, or Equity Interests in and indebtedness
of, one or more direct or indirect Foreign Subsidiaries that are CFCs,
Disregarded Domestic Persons or other FSHCs.
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the owner
of such Indebtedness or other obligation of the payment or performance thereof
or to protect such owner against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person; provided, however, that the term
"Guarantee" shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as


-21-

--------------------------------------------------------------------------------





determined by the guaranteeing Person in good faith. The term "Guarantee" as a
verb has a corresponding meaning.
"Guarantor" means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a "Guarantor" under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.
"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code and any other hedge, call, swap, collar,
floor, cap, option, forward sale or purchase contract or similar arrangement
(including any obligations to purchase or sell any commodity or security at a
future date for a specific price).
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
"Hedge Provider" means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
"Hedging Arrangement" means a Hedge Agreement which is entered into to reduce or
eliminate or otherwise protect against the risk of fluctuations in prices or
rates, including interest rates, foreign exchange rates, commodity prices and
securities prices.


-22-

--------------------------------------------------------------------------------





"Immaterial Subsidiary" means each Subsidiary of a Borrower that is not a
Material Subsidiary.
"Increased Reporting Event" means if at any time Excess Availability is less
than 15% of the Maximum Revolver Amount.
"Increased Reporting Period" means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 60 consecutive days.
"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Hedging Arrangement; (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than one
hundred twenty (120) days after the date on which such trade account payable was
created); (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) Capital Leases and Synthetic Lease Obligations; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, excluding
obligations arising in connection with employee benefit plans with respect to
fractional shares, or which are payable solely in Equity Interests; (h) all
Guarantees of such Person in respect of any of the foregoing; and (i) all
liabilities of such Person payable in cash in respect of unfunded vested
benefits under any Plan.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Arrangement on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
this Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of this
Agreement.


-23-

--------------------------------------------------------------------------------





"Indemnified Taxes" means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
"Intercompany Note" means any promissory note among the applicable Credit
Parties and/or Subsidiaries that (i) is substantially in the form of Exhibit G
to the Term Loan Credit Agreement (except to the extent described on Schedule
1.1(c)) and (ii) is collaterally assigned to the Agent for its benefit and the
benefit of the Lenders and Bank Product Providers to the extent required by the
Guaranty and Security Agreement (subject to the terms and conditions of the Term
Loan Intercreditor Agreement).
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.
"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
"Inventory" means inventory (as that term is defined in the Code).
"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves


-24-

--------------------------------------------------------------------------------





for slow moving Inventory and Inventory shrinkage) with respect to Eligible
Inventory or the Maximum Revolver Amount, including based on the results of
appraisals.
"Investment" means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of any Equity Interest of another Person, (b) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of such Person, or (c) any loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person; provided that any loan, advance or
capital contribution by any Loan Party or Subsidiary to any member of the
Colombian Group in an amount not to exceed the customary fees necessary for the
nationalization of drilling rig numbers 301 and 302 shall not constitute an
"Investment"; provided such loans, advances or capital contributions shall not
exceed $7,000,000 in the aggregate. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.
"Joinder" means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.
"Landlord Reserve" means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months' rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months' rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.
"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of


-25-

--------------------------------------------------------------------------------





any license or permit issued by, any Governmental Authority, including, but not
limited to, Regulations T, U and X.


"Lender" has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and "Lenders" means each of the Lenders or any one or more of
them.
"Lender Group" means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including Taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) reasonable documented out-of-pocket fees or charges paid or
incurred by Agent in connection with the Lender Group's transactions with each
Loan Party and its Subsidiaries under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, and, to the extent a Mortgage is
required to be delivered under this Agreement, publication, real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent's customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to any Loan Party or its
Subsidiaries, (d) Agent's customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of any Borrower (whether by wire transfer or otherwise),
together with any reasonable out-of-pocket costs and expenses incurred in
connection therewith, (e) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable, documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g)  field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of this
Agreement, (h) Agent's and Lenders' reasonable, documented costs and expenses
(including reasonable and documented attorneys' fees and expenses) relative to
third party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent's Liens in and
to the Collateral, or the Lender Group's relationship with any Loan Party or any
of its Subsidiaries, (i) Agent's reasonable and documented costs and expenses
(including reasonable and documented attorneys' fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) Agent's and each Lender's
reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in


-26-

--------------------------------------------------------------------------------





terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action or any
Remedial Action with respect to the Collateral.
"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of this Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 103% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 103% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.
"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.
"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
this Agreement.
"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of this Agreement.


-27-

--------------------------------------------------------------------------------





"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of this Agreement.
"Letter of Credit Sublimit" means $30,000,000.
"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.
"LIBOR Notice" means a written notice in the form of Exhibit L-1 to this
Agreement.
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of this
Agreement.
"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the rate determined pursuant to this
definition shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.
"LIBOR Rate Loan" means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
"LIBOR Rate Margin" means the Revolving Loan LIBOR Rate Margin.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
"Liquid Investments" means (i) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America; (ii)
commercial paper issued by (A) any Lender or Term Loan Lender or any Affiliate
of any Lender or Term Loan Lender or (B) any commercial banking institutions or
corporations rated at least P-1 by Moody's or A-1 by S&P; (iii) certificates


-28-

--------------------------------------------------------------------------------





of deposit, time deposits, and bankers' acceptances issued by (A) any of the
Lenders or any Term Loan Lender or (B) any other commercial banking institution
which is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $250,000,000.00 and rated Aa by
Moody's or AA by S&P; (iv) repurchase agreements which are entered into with any
of the Lenders or any major money center banks included in the commercial
banking institutions described in clause (iii) and which are secured by readily
marketable direct full faith and credit obligations of the government of the
United States of America or any agency thereof; (v) investments in any money
market fund which holds investments substantially of the type described in the
foregoing clauses (i) through (iv); (vi) the auction rate securities described
on Schedule 1.1(b) and (vii) short term investments by Foreign Subsidiaries made
with the goal of preservation of capital, which investments are customary for
short term cash management for similarly situated business enterprises in the
jurisdiction in which any such Foreign Subsidiary is conducting business. All
the Liquid Investments described in clauses (i) through (iv) above shall have
maturities of not more than 365 days from the date of issue.
"Loan" means any Revolving Loan, Swing Loan, or Extraordinary Advance made (or
to be made) hereunder.
"Loan Account" has the meaning specified therefor in Section 2.9 of this
Agreement.
"Loan Documents" means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, any
note or notes executed by Borrowers in connection with this Agreement and
payable to any member of the Lender Group, and any other instrument or agreement
entered into, now or in the future, by any Loan Party or any of its Subsidiaries
and any member of the Lender Group in connection with this Agreement (but
specifically excluding Bank Product Agreements).
"Loan Party" means any Borrower or any Guarantor.
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.
"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, condition (financial or otherwise) or results of operations of the
Loan Parties and their Subsidiaries, taken as a whole, (b) a material adverse
effect on the validity or enforceability of this Agreement or any of the other
Loan Documents; (c) on the ability of the Loan Parties, collectively, to perform
their obligations under this Agreement or any other Loan Document, or (d) a
material impairment of the enforceability or priority of Agent's Liens with
respect to all or a material portion of the Collateral.
"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party that is
deemed to be a material contract or material definitive agreement under the
Securities Act of 1933 or the Securities Exchange Act


-29-

--------------------------------------------------------------------------------





of 1934 or other federal securities laws, including, without limitation, the
types of contracts specified in item 601(b)(10)(ii) of Regulation S-K (other
than purchase orders in the ordinary course of the business of such Person or
such Subsidiary and other than contracts that by their terms may be terminated
by such Person or Subsidiary in the ordinary course of its business upon less
than 60 days' notice without penalty or premium), (b) each contract or agreement
with customers of such Person for which aggregate annual consideration paid in
respect thereof equals or exceeds $15,000,000, and (c) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Effect.
"Material Subsidiary" means (a) each Borrower, and (b) each Domestic Subsidiary
(other than a Disregarded Domestic Person) of a Loan Party that (i) owns at
least 2.50% of the consolidated total assets of the Loan Parties and their
Subsidiaries, (ii) generates at least 2.50% of the consolidated revenues of the
Loan Parties and their Subsidiaries, (iii) is the owner of Equity Interests of
any Subsidiary of a Loan Party that otherwise constitutes a Material Subsidiary,
or (iv) any group comprising Subsidiaries of a Loan Party that each would not
have been a Material Subsidiary under clauses (i), (ii), or (iii) but that,
taken together, had revenues or total assets in excess of 5.0% of the
consolidated revenues or total assets, as applicable, of the Loan Parties and
their Subsidiaries.
"Maturity Date" means the earlier of (i) 90 days prior to maturity of the Term
Loan Debt and (ii) 90 days prior to the maturity of the 2014 Notes; provided
that if on or prior to 90 days prior to the foregoing Maturity Date, such Term
Loan Debt or 2014 Notes, as applicable, is refinanced or replaced as permitted
under this Agreement, or the maturity of such Term Loan Debt or 2014 Notes is
otherwise extended to a date on or after 90 days after the fifth anniversary of
the Closing Date on terms reasonably satisfactory to Required Lenders, then
"Maturity Date" means November 8, 2022.
"Maximum Revolver Amount" means $75,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement.
"Moody's" means Moody's Investors Service, Inc.
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or Subsidiary thereof is making or
is required to make contributions, including as the result of being an ERISA
Affiliate.
"Net Income" means, for any period and with respect to any Person, the net
income for such period for such Person after Taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including, for the
avoidance of doubt, any extraordinary items that constitute (i) any net non-cash
gain or loss during such period arising from the sale, exchange, retirement or
other disposition of capital assets (such term to include all fixed assets and
all securities)


-30-

--------------------------------------------------------------------------------





other than in the ordinary course of business, and (ii) any write-up or
write-down of assets, (b) the net income of any Person (other than a Subsidiary)
in which any other Person (other than the Parent or any of its Subsidiaries) has
a joint interest, except to the extent of the amount of cash dividends or other
cash distributions actually paid to the Parent or any of its Subsidiaries by
such Person during such period, and (c) the net income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.
"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of Borrowers' Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
this Agreement.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement or in the Loan
Documents to the Obligations shall


-31-

--------------------------------------------------------------------------------





include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
this Agreement.
"Other Taxes" means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.
"Parent" has the meaning specified therefor in the preamble to this Agreement.
"Participant" has the meaning specified therefor in Section 13.1(e) of this
Agreement.
"Participant Register" has the meaning set forth in Section 13.1(i) of this
Agreement.
"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.13 of this
Agreement.
"Payment Conditions" means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:
(a)no Default or Event of Default then exists or would arise as a result of the
consummation of such Specified Transaction,


(b)either


(i)    Excess Availability after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than 25.0% of the Maximum
Revolver Amount, or
(ii)    both (A) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed payment is a Fixed Charge made on the
last day of such 12 month period (it being understood that such proposed payment
shall also be a Fixed Charge made on the last day of such 12 month period for
purposes of calculating the Fixed Charge Coverage Ratio under this clause (ii)
for any subsequent proposed payment to fund a Specific Transaction)), and
(B) Excess Availability after giving effect to such


-32-

--------------------------------------------------------------------------------





proposed payment and Specified Transaction, in each case, is not less than 20.0%
of the Maximum Revolver Amount, and
(c)Administrative Borrower has delivered a certificate to Agent certifying that
all conditions described in clauses (a) and (b) above have been satisfied.
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
"Perfection Certificate" means a certificate in the form of Exhibit P-1 to this
Agreement.
"Permitted Acquisition" means any Acquisition so long as:
(a)the Payment Conditions are satisfied,
(b)such Acquisition is substantially related to the business of the Parent and
its Subsidiaries individually or in the aggregate and is not hostile,
(c)such Acquisition is either (i) not of a Foreign Subsidiary or (ii) made by
Global Holdings or one of its Subsidiaries; and
(d)within the time periods prescribed therein, the Loan Parties shall comply
with Sections 5.11 and 5.12 of this Agreement with respect to any assets or
Persons acquired pursuant to such Acquisition.


"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
"Permitted Dispositions" means:
(a)Dispositions of obsolete or worn out Property, whether now owned or hereafter
acquired, in the ordinary course of business and dispositions of Property no
longer useful or used by any Loan Party and their respective Subsidiaries in the
conduct of their business, provided that none of the foregoing Dispositions are
of Property that constitutes Eligible Inventory,
(b)Dispositions of Inventory to buyers in the ordinary course of business,
(c)Dispositions of money (in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents) or Liquid Investments,
(d)the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
(e)the granting of Permitted Liens,
(f)Dispositions of accounts receivable (other than Eligible Accounts) in
connection with the compromise or collection thereof in the ordinary course of
business,
(g)any involuntary loss, damage or destruction of property,
(h)transfers of property subject to any settlement of or payment in respect of
any property or casualty insurance claim (excluding any claim in respect of
business interruption) or any condemnation proceeding relating to any asset of
any Borrower or any of its respective Subsidiaries, subject to compliance with
Section 2.10(b) of the Term Loan Agreement;
(i)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,


-33-

--------------------------------------------------------------------------------





(j)leases, subleases, licenses or sublicenses of Property (other than to Global
Holdings and its Subsidiaries except with respect to existing leases of drilling
rigs numbered 21, 51 and 55)) in the ordinary course of business and which do
not materially interfere with the business of the Borrowers and their
Subsidiaries,
(k)the sale or transfer to a Person of any Property having a fair market value
less than $5,000,000 (in the aggregate for all such Property sold), where the
Parent or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Parent or such Subsidiary shall use for
substantially the same purpose as the Property sold or transferred,
(l)the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,
(m)(i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,
(n)the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,
(o)the making of Permitted Investments,
(p)Dispositions of assets (i) by any Subsidiary to any Borrower or to another
Subsidiary (other than Global Holdings or any Subsidiary thereof) and (ii) by
any Subsidiary of Global Holdings to another Subsidiary of Global Holdings;
provided that, in the case of clause (i) or (ii), if the transferor of such
property is a Loan Party, the transferee thereof must be a Loan Party,
(q)Dispositions of Equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are reasonably
promptly applied, or contractually obligated to be applied (in the case of
Equipment for which substantial delivery lead times apply), to the purchase
price of such replacement property; provided, that to the extent the property
being transferred constitutes Collateral, such replacement property shall
constitute Collateral,
(r)Dispositions of Equipment consisting of parts, supplies and spares by any
Borrower and its respective Subsidiaries to Global Holdings or Foreign
Subsidiaries of Global Holdings; provided that (i) the aggregate book value of
all such Equipment disposed of pursuant to this clause (r), together with
aggregate book value of all Equipment invested pursuant to clause (t)(ii) of the
definition of Permitted Investments during the period commencing on the Closing
Date, shall not exceed $10,000,000 and (ii) no Default or Event of Default shall
have occurred and be continuing at the time of such disposition or shall result
therefrom,
(s)Dispositions of drilling rigs numbered 21, 51, 52, 53, 55, 301, 302 and 303,
each located in Colombia, to a third party (or to Global Holdings on an interim
basis in order to facilitate such a disposition), or of the Subsidiary owning
such rigs; provided that (i) at the time of such Disposition, no Default or
Event of Default shall exist or would result from such Disposition, (ii) the
consideration received by the applicable Borrower or its Subsidiaries in
connection with such Disposition is (A) equal to or greater than the fair market
value of the drilling rigs (or Subsidiary) being Disposed of and (B) comprised
of at least 90% (or such lower percentage as the Required Lenders may approve)
cash or Liquid Investments and (iii) in the case of a Disposition of a


-34-

--------------------------------------------------------------------------------





Subsidiary, such Subsidiary owns no assets or property other than such drilling
rigs, related assets and equipment useful for the operation thereof and
associated working capital; and
(t)sales or other Dispositions of assets not otherwise permitted in clauses (a)
through (s) above (other than sales or other dispositions of ABL Priority
Collateral), so long as (i) no Default or Event of Default has occurred and is
continuing or would immediately result therefrom and (ii)  the consideration
received by such Borrower or its Subsidiaries in connection with such
Disposition is (A) equal to or greater than the fair market value of the
Property being Disposed of and (B) comprised of at least 90% cash or Liquid
Investments.


"Permitted Indebtedness" means:
(a)Indebtedness in respect of the Obligations,
(b)[intentionally omitted],
(c)[intentionally omitted],
(d)Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,
(e)Indebtedness consisting of (i) unsecured guarantees in the ordinary course of
business with respect to bid, performance, stay, customs, appeal and surety
bonds; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; (iii) unsecured guarantees with respect to Indebtedness of any
Loan Party or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
(f)Indebtedness incurred by any Borrower or its respective Subsidiaries in
connection with a Permitted Acquisition consisting of agreements providing for
indemnification, the adjustment of the purchase price or similar adjustments
(but not earnouts),
(g)[intentionally omitted],
(h)[intentionally omitted],
(i)Indebtedness incurred in the ordinary course of business (i) under bid,
performance, stay, customs, appeal and surety bonds and (ii) with respect to
workers' compensation or other like employee benefit claims and, in each case,
obligations in respect of letters of credit related thereto,
(j)unfunded Plan obligations or liabilities to the extent they are permitted to
remain unfunded under applicable law,
(k)Indebtedness incurred in the ordinary course of business to finance the
payment of premiums for a 12 month period for insurance; provided that the
aggregate outstanding principal amount of such Indebtedness shall not at any
time exceed $5,000,000,
(l)the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that is incurred for the bona fide purpose of reducing or
eliminating or otherwise protecting against the risk of fluctuations in prices
or rates, including interest rates, foreign exchange rates, commodity prices and
securities prices, in each case, associated with such Loan Party's or such
Subsidiary's operations and not for speculative purposes,
(m)Indebtedness incurred in the ordinary course of business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,


-35-

--------------------------------------------------------------------------------





(n)unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of Parent
that has been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $1,000,000, and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably acceptable to Agent,
(o)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
(p)Indebtedness composing Permitted Investments,
(q)unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(r)unsecured Indebtedness of any Loan Party or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Loan Party or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions so long as such unsecured Indebtedness is on terms
and conditions reasonably acceptable to Agent,
(s)Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 at any time outstanding for all Foreign Subsidiaries of each Loan
Party; provided, that such Indebtedness is not directly or indirectly recourse
to any of the Loan Parties or of their respective assets,
(t)intercompany Indebtedness incurred in the ordinary course of business
subordinated to the Obligations on terms set forth in the Intercompany
Subordination Agreement, evidenced by an Intercompany Note, and owed (i) by any
Loan Party (other than Global Holdings and its Subsidiaries) to the Parent;
(ii) by the Parent to any other Loan Party (other than Global Holdings and its
Subsidiaries); (iii) by any Loan Party (other than Global Holdings and its
Subsidiaries) to another Loan Party; and (iv) by Global Holdings or any of its
Subsidiaries to the Parent or any of its other Subsidiaries to the extent such
Indebtedness is an Investment permitted under clause (f), (t) or (u) of the
definition of Permitted Investment,
(u)Guarantees (i) of any Loan Party in respect of Indebtedness of any Loan Party
(other than Global Holdings and its Subsidiaries, except to the extent that the
Indebtedness incurred by Global Holdings and its Subsidiaries, were it
guaranteed, would not exceed the amount of an Investment therein permitted under
Section 6.3) otherwise permitted hereunder and (ii) of the Parent or any
Subsidiary in respect of Indebtedness of Global Holdings or any of its
Subsidiaries otherwise permitted hereby to the extent such Guarantees constitute
Investments permitted under clause (f) or (t) of the definition of Permitted
Investment,
(v)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,
(w)Indebtedness under the Term Loan Documents as in effect on the date hereof,
or as amended, restated, supplemented or otherwise modified in accordance with
Section 6.6(b)(iii) of this Agreement, and any extensions, refinancings,
refundings, replacements and renewals in respect thereof made in accordance with
Section 6.6(b)(iii) of this Agreement and the Term Loan


-36-

--------------------------------------------------------------------------------





Intercreditor Agreement, so long as, in each case, such Indebtedness is subject
to the terms and conditions of the Term Loan Intercreditor Agreement,
(x)[intentionally omitted],
(y)Indebtedness (other than for borrowed money) subject to Excepted Liens and
Liens described in clause (v) of the definition of Permitted Liens,
(z)unsecured Indebtedness evidenced by the 2014 Notes and the 2014 Note
Guaranties (including unsecured extensions, refinancings, refundings,
replacements and renewals thereof); provided that, in the event of any such
extension, refinancing, refunding, replacement or renewal, then (i) the
scheduled maturity date of such Indebtedness shall not be earlier than 180 days
after the Maturity Date, (ii) such Indebtedness shall not have any amortization
or other requirement to purchase, redeem, retire, defease or otherwise make any
principal payment in respect thereof, other than at scheduled maturity thereof
and mandatory prepayments or mandatory redemptions or puts triggered upon change
in control, sale of all or substantially all assets and certain asset sales, in
each case which are customary with respect to such type of Indebtedness (and
provided, for the avoidance of doubt, that payments of regularly scheduled
interest shall be permitted with respect to such Indebtedness so long as no
Event of Default has occurred and is then continuing), (iii) the agreements and
instruments governing such Indebtedness shall not contain (A)(1) any financial
maintenance covenants that are more restrictive than those in the Loan
Documents, or (2) any other affirmative or negative covenants, defaults or
events of default that are, taken as a whole, materially more restrictive than
those, taken as a whole, set forth in the Loan Documents; provided that the
inclusion of any covenant that is customary with respect to such type of
Indebtedness and that is not found in the Loan Documents shall not be deemed to
be more restrictive for purposes of this clause (A), (B) any restriction on the
ability of Parent or any of its Subsidiaries to amend, modify, restate or
otherwise supplement this Agreement or the other Loan Documents, or (C)(1) any
restrictions on the ability of any Subsidiary of the Parent to guarantee the
Obligations (as such Obligations may be extended, renewed, rearranged,
increased, amended, supplemented or otherwise modified from time to time),
provided that a requirement that any such Subsidiary also guarantee such
Indebtedness shall not be deemed to be a violation of this clause (C), (2) any
restrictions on the ability of any Subsidiary or the Parent to pledge assets as
collateral security for the Obligations (as such Obligations may be extended,
renewed, rearranged, increased, amended, supplemented or otherwise modified from
time to time), or (3) any restrictions on the ability of any Subsidiary or the
Parent to incur Indebtedness under this Agreement or any other Loan Document;
provided that, any restriction as to the entry into any such guaranty or pledge
of assets or incurrence of such Indebtedness under this Agreement that is not
materially more restrictive than those set forth in the agreements and
instruments governing the 2014 Notes as in effect on the Closing Date shall not
be deemed to be a restriction for purposes of this clause (C), (iv) any such
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being extended, refinanced, refunded,
replaced or renewed, plus all accrued interest thereon, the amount of any
premiums required to be paid thereon and all fees and expenses associated
therewith or with the extension, refinancing, refunding, replacement or renewal,
and (v) if such extension, refinancing, refunding, replacement or renewal of
Indebtedness occurs on or before September 30, 2020, then the Weighted Average
Yield of such Indebtedness shall not exceed 11% per annum, and
(aa)other Indebtedness in an aggregate principal amount outstanding (together
with the principal amount of Indebtedness outstanding pursuant to clauses (k),
(l) and (s) of this definition) at any time not to exceed $10,000,000.


-37-

--------------------------------------------------------------------------------







"Permitted Intercompany Advances" means loans made in accordance with and
pursuant to clauses (t) and (u) of the definition of Permitted Indebtedness.
"Permitted Investments" means:
(a)Investments in the form of trade credit to customers of the Borrowers and
their Subsidiaries arising in the ordinary course of business and represented by
accounts from such customers,
(b)Investments in cash and Liquid Investments,
(c)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(d)advances made in connection with purchases of goods or services in the
ordinary course of business,
(e)Investments received in settlement of amounts due (or other disputes) to any
Loan Party or any of its Subsidiaries effected in the ordinary course of
business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or its Subsidiaries,
(f)Investments existing on the Closing Date (i) by any Borrower in any
Subsidiary, (ii) by any Subsidiary in any Borrower or any other Subsidiary and
(iii) set forth on Schedule P-1 to this Agreement,
(g)guarantees permitted under the definition of Permitted Indebtedness,
(h)[intentionally omitted],
(i)Investments consisting of (A) Indebtedness otherwise permitted pursuant to
the applicable provisions of Section 6.1 (other than clause (aa) of the
definition of Permitted Indebtedness), and (B) corporate actions otherwise
permitted pursuant to Section 6.3;
(j)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(k)deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(l)(i) non-cash loans and advances to employees, officers, and directors of a
Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Parent so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Parent, (ii) loans and advances to
employees and officers of a Loan Party or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $500,000 at any one time,
(m)Creation of any Subsidiary or any Permitted Acquisitions, provided that each
such Subsidiary shall comply with the requirements of Section 5.11; provided
further that no Borrower nor any Subsidiary (other than Global Holdings and its
Subsidiaries) may create any Foreign Subsidiary,
(n)Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
Global Holdings and other than capital contributions to or the acquisition of
Equity Interests of Parent),


-38-

--------------------------------------------------------------------------------





(o)ordinary course of business Investments in a Guarantor or a Borrower (other
than Global Holdings and its Subsidiaries); provided that, to the extent such
Investments consist of intercompany loans or advances, such Investments are
subordinated to the Obligations on terms reasonably acceptable to the Required
Lenders and are evidenced by an Intercompany Note;
(p)Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (l) of the
definition of Permitted Indebtedness,
(q)equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(r)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(s)Investments consisting of non-cash consideration (including, without
limitation, promissory notes) received in connection with Permitted
Dispositions, and
(t)(i) Investments by a Subsidiary of Global Holdings in another Subsidiary of
Global Holdings; (ii) Investments of Equipment consisting of parts, supplies and
spares into Global Holdings or Foreign Subsidiaries of Global Holdings; provided
that (A) the aggregate value of all such Equipment invested pursuant to this
clause (ii), together with the aggregate value of all Equipment Disposed of
pursuant to clause (r) of the definition of Permitted Disposition, shall not
exceed $10,000,000 (excluding Investments described in clause (w) of the
definition of Permitted Investments) and (B) no Default or Event of Default
shall have occurred and be continuing at the time of such Investment or shall
result therefrom; and (iii) cash Investments in the Colombian Group in an
aggregate amount over the period commencing on the Closing Date not to exceed
the sum of (x) $25,000,000 plus (y) an amount equal to the aggregate amount
distributed or otherwise paid on or after the Closing Date to the Loan Parties
(other than Global Holdings and its Subsidiaries) by Global Holdings or one or
more Foreign Subsidiaries comprising the Colombian Group, including, but not
limited to, lease payments with respect to the lease of any drilling rig leased
by one or more of the Foreign Subsidiaries comprising the Colombian Group from
the Loan Parties (other than Global Holdings and its Subsidiaries); provided
that (A) in no event shall the aggregate amount of Investments outstanding under
this clause (iii) exceed $25,000,000 (excluding Investments made pursuant to
clause (r) of the definition of Permitted Dispositions) at any time, (B) no
Default or Event of Default shall have occurred and be continuing at the time of
such Investment or shall result therefrom and (C) to the extent practicable,
such Investment shall be made as a loan or advance evidenced by an Intercompany
Note,
(u)Investments by any Borrower or any Subsidiary in Global Holdings and its
Subsidiaries to satisfy employment obligations to foreign expatriate employees
in an aggregate amount not to exceed $200,000 at any time outstanding which are
subsequently reimbursed by Global Holdings and its Subsidiaries within sixty
(60) days of such Investment,
(v)[intentionally omitted],
(w)Investments by any Loan Party of the drilling rigs described in clause (s) of
the definition of Permitted Disposition and any related assets and equipment
useful for the operation thereof into Global Holdings or any Foreign Subsidiary
comprising the Colombian Group in order to facilitate Dispositions of such rigs
and related equipment (or Foreign Subsidiary) to a third party in accordance
with clause (s) of the definition of Permitted Disposition, and


-39-

--------------------------------------------------------------------------------





(x)other Investments (other than Acquisitions) so long as the Payment Conditions
are satisfied.


"Permitted Liens" means:
(a)Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)Liens for Taxes (including, without limitation, Property Taxes), assessments,
or other governmental charges (i) which are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in compliance with GAAP and (ii) with respect to which the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect, other than in any case any such Liens that have priority over Agent's
Liens,
(c)judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;
(d)Liens set forth on Schedule P-2 to this Agreement and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Liens shall
not be modified or amended to secure more than the amount of the obligations
which they secure on the Closing Date and (ii) such Liens do not extend to any
additional Property other than after acquired Property and proceeds and products
thereof,
(e)any interest or title of a lessor or sublessor under any operating lease
entered into by any Borrower or its respective Subsidiaries; provided that
(i) such lease is entered into, and any Liens arise, in the ordinary course of
business, (ii) any Liens secure obligations which are not overdue for a period
of more than thirty days or if more than thirty days overdue, are being
contested in good faith by appropriate procedures or proceedings and for which
adequate reserves have been established, (iii) any Liens secure only the
obligations arising under such lease and not debt for borrowed money, and
(iv) any Liens only encumber property that is subject to such lease (including
Property located on the premises subject to the lease) and insurance proceeds
thereof,
(f)[intentionally omitted],
(g)Liens imposed by law, such as materialmen's, mechanics', carriers',
warehouseman's, workmen's, suppliers', landlords', maritime, operators',
vendors' and repairmen's liens, and other similar liens (including Liens of
sellers of goods arising under Article 2 of the UCC or similar provisions of
applicable law) arising in the ordinary course of business securing obligations
which are not overdue for a period of more than thirty (30) days or if more than
thirty (30) days overdue, (i) are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established
and (ii) with respect to which the failure to make payment does not materially
adversely affect the value or the use by any Borrower or its respective
Subsidiaries of the Property subject to such Liens,
(h)Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations,


-40-

--------------------------------------------------------------------------------





(i)Liens on amounts deposited to secure Parent's and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and cash deposits to secure letters of credit in respect of the foregoing,
(k)encumbrances consisting of easements, zoning restrictions, or other
restrictions on the use of Real Property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Borrower or its respective Subsidiaries to
use such assets in its business, and none of which is violated in any material
aspect by existing or proposed structures or land use,
(l)non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m)any interest or title of a licensor or sublicensor under any license entered
into by any Borrower or its respective Subsidiaries; provided that (a) such
license is entered into in the ordinary course of business, (ii) such interest
or title of licensor or sublicensor does not interfere in any material respect
in the business of such Borrower or such Subsidiaries, (iii) such interest or
title, if in the form of a Lien, secures only the obligations arising under such
license, and (iv) such interest or title only affects the property subject to
such license or the proceeds thereof,
(n)Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(o)Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution,
(p)[intentionally omitted],
(q)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(r)Liens solely on any cash earnest money deposits made by a Loan Party or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(s)[intentionally omitted],
(t)Liens securing the Obligations (under and as defined in the Term Loan Credit
Agreement as in effect on the date hereof, or as amended, restated, supplemented
or otherwise modified in accordance with Section 6.6(b)(iii) of this Agreement),
and any extensions, refinancings, refundings, replacements and renewals in
respect thereof made in accordance with Section 6.6(b)(iii) of this Agreement
and the Term Loan Intercreditor Agreement, so long as, in each case, such Liens
are subject to the terms and conditions of the Term Loan Intercreditor
Agreement,
(u)Liens arising from precautionary UCC financing statements regarding operating
leases entered into by any Borrower or any of their respective Subsidiaries in
the ordinary course of business,
(v)Liens (i)(A) on advances of cash or Liquid Investments in favor of the seller
of any property to be acquired in connection with a Permitted Acquisition, which
advances shall


-41-

--------------------------------------------------------------------------------





be applied against the purchase price for such Permitted Acquisition and (B)
consisting of an agreement to dispose of any property in a Permitted Disposition
and (ii) on cash earnest money deposits to secure performance made in connection
with any letter of intent or purchase agreement not prohibited hereby,
(w)[intentionally omitted],
(x)"protective" Liens granted in connection with sales permitted hereunder that
are intended to be "true sales" or bailment, storage or similar arrangements in
which a counterparty holds title to the assets that are the subject of such
transaction, and precautionary UCC financing statement filings made in respect
of consignments,
(y)Liens arising out of any conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business,
(z)customary set off and netting rights and related settlement procedures under
any Hedging Agreement permitted hereunder, and
(aa)other Liens (excluding Liens on ABL Priority Collateral) securing
obligations, actual or contingent, in an aggregate principal amount not greater
than $10,000,000.00.


"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes,
or rental payment; provided, that (a) a reserve with respect to such obligation
is established on such Loan Party's or its Subsidiaries' books and records in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by such Loan Party or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of any Loan Party or Subsidiary thereof or any ERISA
Affiliate and covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the IRC.
"Platform" has the meaning specified therefor in Section 17.9(c) of this
Agreement.
"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
"Property Taxes" means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.


-42-

--------------------------------------------------------------------------------





"Pro Rata Share" means, as of any date of determination:
(a)with respect to a Lender's obligation to make all or a portion of the
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)with respect to a Lender's obligation to participate in the Letters of
Credit, with respect to such Lender's obligation to reimburse Issuing Bank, and
with respect to such Lender's right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by
(B) the Letter of Credit Exposure of all Lenders, and
(c)with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.


"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.
"Public Lender" has the meaning specified therefor in Section 17.9(c) of this
Agreement.
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by a Loan Party or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration, and (b) any
cash or Liquid Investments acquired in connection with such Acquisition.
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Liquid Investments of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities


-43-

--------------------------------------------------------------------------------





Account is the subject of a Control Agreement and is maintained by a branch
office of the bank or securities intermediary located within the United States.
"Qualified Equity Interests" means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.
"Real Property Collateral" means any Real Property hereafter acquired by any
Loan Party to the extent any mortgage is granted to secure the Term Loan Debt
(or, if the Term Loan Debt has been paid in full, to the extent the aggregate
book value or aggregate fair market value of all Real Property acquired after
the Closing Date exceeds $5,000,000, then any such after acquired Real
Property).
"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Reference Period" has the meaning set forth in the definition of EBITDA.
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,
(c)if the Indebtedness that is refinanced, renewed, or extended was subordinated
in right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness,
(d)the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,


-44-

--------------------------------------------------------------------------------





(e)if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured, and
(f)if the Indebtedness that is refinanced, renewed, or extended was secured (i)
such refinancing, renewal, or extension shall be secured by substantially the
same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and (ii)
the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.


"Register" has the meaning set forth in Section 13.1(h) of this Agreement.
"Registered Loan" has the meaning set forth in Section 13.1(h) of this
Agreement.
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
this Agreement.
"Report" has the meaning specified therefor in Section 15.16 of this Agreement.
"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
as to which the PBGC has not waived the requirements of Section 4043(a) of ERISA
that is be notified of such event.
"Required Availability" means that the sum of (a) Excess Availability, plus (b)
Qualified Cash exceeds $75,000,000.
"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
"Required Lenders" must include at least two Lenders (who are not Affiliates of
one another).


-45-

--------------------------------------------------------------------------------





"Reserves" means, as of any date of determination, Inventory Reserves,
Receivables Reserves, Bank Product Reserves and those other reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as Taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent's Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other Taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on, or any direct or indirect payment of any kind or character
(whether in cash, securities or other Property) in consideration for or
otherwise in connection with the ownership of, or any retirement, purchase,
redemption, conversion, exchange, sinking fund or other acquisition of, any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person, (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person or (c) principal payments (in cash, Property or otherwise)
on, or redemptions of, Senior Debt of such Person; provided that the term
"Restricted Payment" shall not include (i) any dividend or distribution payable
solely in Equity Interests of any Borrower or warrants, options or other rights
to purchase such Equity Interests, (ii) settlement in connection with the
cashless exercise of employee, officer or director stock options or similar
benefit plans, (iii) payments for fractional shares in connection with
settlement under employee benefit plans, (iv) principal payments on, or
redemptions of, the Obligations, and (v) principal payments on, or redemptions
of, Senior Debt to the extent that such payment or redemption is required under
the terms of the agreement or instrument creating, establishing or otherwise
evidencing such Senior Debt. For the avoidance of doubt, issuances of Equity
Interests or any options, warrants or rights to purchase or acquire such Equity
Interests to an employee, director or officer of the Borrower and its
Subsidiaries in the ordinary course of business pursuant to a stock plan shall
not be considered a Restricted Payment.
"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement, and as such
amounts may be decreased by the amount of reductions in the Revolver Commitments
made in accordance with Section 2.4(c) hereof.


-46-

--------------------------------------------------------------------------------





"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
"Revolving Lender" means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.
"Revolving Loan Base Rate Margin" has the meaning set forth in the definition of
Applicable Margin.
"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
"Revolving Loan LIBOR Rate Margin" has the meaning set forth in the definition
of Applicable Margin.
"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of this
Agreement.
"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.
"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.


-47-

--------------------------------------------------------------------------------





"S&P" means S&P Global Ratings, a division of S&P Global, Inc.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Securities Account" means a securities account (as that term is defined in the
Code).
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Senior Debt" means Indebtedness of the type described in clause (a) of the
definition of "Indebtedness" contained herein that is not by its terms
contractually subordinated.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.
"Sole Book Runners" has the meaning set forth in the preamble to this Agreement.
"Sole Lead Arrangers" has the meaning set forth in the preamble to this
Agreement.
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
"Specified Transaction" means, any Investment, prepayment of Indebtedness or
Restricted Payment (or declaration of any prepayment or Restricted Payment).
"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the


-48-

--------------------------------------------------------------------------------





particular city, and (b) which laws or letter of credit practices are required
or permitted under ISP or UCP, as chosen in the applicable Letter of Credit.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
"Supermajority Lenders" means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and
(ii) at any time there are two or more Revolving Lenders (who are not Affiliates
of one another), "Supermajority Lenders" must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).
"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value" means, in respect of any one or more Hedging
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Arrangements, (a) for any date on or
after the date such Hedging Arrangements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Arrangements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Arrangements (which
may include a Lender or any Affiliate of a Lender).
"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.
"Swing Loan" has the meaning specified therefor in Section 2.3(b) of this
Agreement.
"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.
"Synthetic Lease Obligation" means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.


-49-

--------------------------------------------------------------------------------





"Tax Group" means any member of the "affiliated group" (as determined under
Section 1504 of the Code) of which the Borrower is a member.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of this
Agreement.
"Term Loan Agent" means Wilmington Trust, National Association, as the
Administrative Agent under the Term Loan Credit Agreement.
"Term Loan Credit Agreement" means the Term Loan Agreement, dated as of the date
hereof, by and among Parent, the lenders from time to time party thereto,
Goldman Sachs Lending Partners LLC, as the Syndication Agent thereunder and Term
Loan Agent.
"Term Loan Debt" means the Indebtedness under the Term Loan Documents.
"Term Loan Documents" means the Term Loan Credit Agreement and the agreements,
instruments and documents executed in connection therewith.
"Term Loan Intercreditor Agreement" means the Intercreditor Agreement, dated as
of the date hereof, by and between Agent and Term Loan Agent (or any successor
or assignee thereto), and acknowledged by Parent and Borrowers.
"Term Loan Lender" means any Lender (as such term is defined in the Term Loan
Credit Agreement).
"Termination Event" means (i) a Reportable Event with respect to a Plan,
(ii) the withdrawal of any Loan Party or any ERISA Affiliate from a Plan during
a plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (iii) the filing of a notice of intent to terminate a Plan
or the treatment of a Plan amendment as a termination under Section 4041(c) of
ERISA, (iv) the institution of proceedings to terminate a Plan by the PBGC, or
(v) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
"Unfinanced Capital Expenditures" means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.
"United States" means the United States of America.


-50-

--------------------------------------------------------------------------------





"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of this
Agreement.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of this
Agreement.
"Weighted Average Yield" means with respect to any Indebtedness, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Indebtedness on such date and giving effect
to all upfront or similar fees or original issue discount payable with respect
to such Indebtedness.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP applied on a consistent basis with those applied in the
preparation of the Financial Statements delivered to the Administrative Agent
for the fiscal year ending December 31, 2016; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term "financial statements" shall include the notes (if any) and
schedules thereto. Whenever the term "Parent" or "Borrowers" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
the Loan Parties and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards Board's Accounting Standards Codification Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
"unqualified opinion" as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any


-51-

--------------------------------------------------------------------------------





explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit. Notwithstanding anything contained herein to the contrary, for all
purposes of this Agreement, including the construction of relevant accounting
terms, changes to GAAP resulting from the currently proposed changes to FASB ASC
Topic 606, Revenue from Contracts with Customers, shall, once adopted and in
effect, be deemed to apply automatically to this Agreement without the
requirement of any modification or amendment hereto.
1.3.    Code.
Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
that to the extent that the Code is used to define any term herein and such term
is defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern.
1.4.    Construction.
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, and (iii) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee) and are unpaid,
(b) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, (c) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations (i) for which a
claim or demand for payment has been made on or prior to such time or (ii) in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys' fees and


-52-

--------------------------------------------------------------------------------





legal expenses), in each case such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
1.5.    Time References.
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, all references to time of day refer to Central standard time or
Central daylight saving time, as in effect in Dallas, Texas on such day. For
purposes of the computation of a period of time from a specified date to a later
specified date, unless otherwise expressly provided, the word "from" means "from
and including" and the words "to" and "until" each means "to and including";
provided, that with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
1.6.    Schedules and Exhibits.
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
2.
LOANS AND TERMS OF PAYMENT.

2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender's Revolver Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and


-53-

--------------------------------------------------------------------------------





(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent),
less (2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and against
the Borrowing Base or the Maximum Revolver Amount. The amount of any Reserve
established by Agent, and any changes to the eligibility criteria set forth in
the definitions of Eligible Accounts and Eligible Inventory shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve or change in eligibility and shall not be
duplicative of any other reserve established and currently maintained or
eligibility criteria.
2.2.    [Intentionally Omitted].
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent's electronic platform or portal) and received by Agent
no later than 1:00 p.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one Business Day prior to the requested Funding Date in the case of a request
for a Base Rate Loan, and (iii) on the Business Day that is three Business Days
prior to the requested Funding Date in the case of all other requests,
specifying (A) the amount of such Borrowing, and (B) the requested Funding Date
(which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than 1:00
p.m. on the applicable Business Day. All Borrowing requests which are not made
on-line via Agent's electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent's authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.
(b)    Making of Swing Loans. In the case of a Revolving Loan and so long as any
of (i) the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$7,500,000, or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b)


-54-

--------------------------------------------------------------------------------





being referred to as a "Swing Loan" and all such Revolving Loans being referred
to as "Swing Loans") available to Borrowers on the Funding Date applicable
thereto by transferring immediately available funds in the amount of such
Borrowing to the Designated Account. Each Swing Loan shall be deemed to be a
Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent's Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 1:00 p.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent's Account, not later than 12:00 p.m. on the Business Day that is the
requested Funding Date. After Agent's receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 11:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the


-55-

--------------------------------------------------------------------------------





full amount that it is required to make available to Agent in immediately
available funds and if Agent has made available to Borrowers such amount on the
requested Funding Date, then such Lender shall make the amount of such Lender's
Pro Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent's Account, no later than 12:00 p.m. on the Business
Day that is the first Business Day after the requested Funding Date (in which
case, the interest accrued on such Lender's portion of such Borrowing for the
Funding Date shall be for Agent's separate account). If any Lender shall not
remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to Borrowers such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender's Revolving Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Administrative Borrower of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent's account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent's sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances"). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 10% of the
Borrowing Base.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B) subject to Section
2.3(d)(iv) below, after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason


-56-

--------------------------------------------------------------------------------





for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Revolving Loans to Borrowers to an amount permitted by the preceding
sentence. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section 2.4(e).
(iii)    Each Protective Advance and each Overadvance (each, an "Extraordinary
Advance") shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender's Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender's Pro Rata Share of the Revolver Usage to
exceed such Lender's Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender's Pro Rata Share of the Revolver Usage to
exceed such Lender's Revolver Commitments are for Agent's sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender's Pro
Rata Share of the Revolver Usage to exceed such Lender's Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).
(e)    Settlement. It is agreed that each Lender's funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among


-57-

--------------------------------------------------------------------------------





the Lenders as to the Revolving Loans (including Swing Loans and Extraordinary
Advances) shall take place on a periodic basis in accordance with the following
provisions:
(i)    Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party's or any of their Subsidiaries' payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 4:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 2:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
2:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent's Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender's Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
(ii)    In determining whether a Lender's balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender's Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable,


-58-

--------------------------------------------------------------------------------





any payments or other amounts received by Agent, that in accordance with the
terms of this Agreement would be applied to the reduction of the Revolving
Loans, for application to the Extraordinary Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Extraordinary Advances or Swing Loans
are outstanding, may pay over to Swing Lender any payments or other amounts
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Revolving Loans, for application to Swing
Lender's Pro Rata Share of the Revolving Loans. If, as of any Settlement Date,
payments or other amounts of the Loan Parties or their Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans, owing to each Lender, including the
Swing Loans owing to Swing Lender, and Extraordinary Advances owing to Agent,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender),


-59-

--------------------------------------------------------------------------------





(E) fifth, in Agent's sole discretion, to a suspense account maintained by
Agent, the proceeds of which shall be retained by Agent and may be made
available to be re-advanced to or for the benefit of Borrowers (upon the request
of Borrowers and subject to the conditions set forth in Section 3.2) as if such
Defaulting Lender had made its portion of Revolving Loans (or other funding
obligations) hereunder, and (F) sixth, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a "Lender" and such Lender's Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this Section
2.3(g) shall remain effective with respect to such Defaulting Lender until the
earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Bank, and Borrowers shall have waived, in writing, the application of
this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups' or Borrowers'
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.


-60-

--------------------------------------------------------------------------------





(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Pro Rata Share of Revolver Usage plus such Defaulting
Lender's Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within two Business Days following
notice by the Agent (x) first, prepay such Defaulting Lender's Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), and (y) second, cash collateralize such Defaulting Lender's Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender's Letter of Credit
Exposure if such Defaulting Lender is also Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender's Letter of Credit Exposure is cash
collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and


-61-

--------------------------------------------------------------------------------





Borrowers to eliminate the Swing Lender's or Issuing Bank's risk with respect to
the Defaulting Lender's participation in Swing Loans or Letters of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender's Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder (including
the Borrowers) against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 3:30 p.m. on the date
specified herein. Any payment received by Agent later than 3:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest


-62-

--------------------------------------------------------------------------------





payments received by Agent shall be apportioned ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section 2.4(e),
all payments to be made hereunder by Borrowers shall be remitted to Agent and
all such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.4(d)(iv), until paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances, until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances, until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,
(G)    seventh, to pay interest accrued in respect of the Swing Loans, until
paid in full,
(H)    eighth, to pay the principal of all Swing Loans, until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances), until paid in full,


-63-

--------------------------------------------------------------------------------





(J)    tenth, ratably
i.    ratably, to pay the principal of all Revolving Loans, until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 103% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),
iii.    ratably, up to the lesser of (y) the amount (after taking into account
any amounts previously paid pursuant to this clause iii. during the continuation
of the applicable Application Event) of the most recently established Bank
Product Reserve, which amount was established prior to the occurrence of, and
not in contemplation of, the subject Application Event, and (z) $5,000,000
(after taking into account any amounts previously paid pursuant to this clause
iii. during the continuation of the applicable Application Event), to (I) the
Bank Product Providers based upon amounts then certified by each applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Provider on account of Bank Product
Obligations (but not in excess of the Bank Product Reserve established for the
Bank Product Obligations of such Bank Product Provider), and (II) with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(iii),
beginning with tier (A) hereof,
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),


-64-

--------------------------------------------------------------------------------





(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
(M)    thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount (which may be zero) not less than the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to Section
2.11(a). Each such reduction shall be in an amount which is not less than
$5,000,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $5,000,000), shall be made by providing not less than three
Business Days prior written notice to Agent, and shall be irrevocable. The
Revolver Commitments, once reduced, may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof. In connection with
any reduction in the Revolver Commitments prior to the Maturity Date, if any
Loan Party or any of its Subsidiaries owns any Margin Stock, Borrowers shall
deliver to Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly


-65-

--------------------------------------------------------------------------------





executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board.
(d)    Optional Prepayments of Revolving Loans. Borrowers may prepay the
principal of any Revolving Loan at any time in whole or in part, without premium
or penalty.
(e)    Mandatory Prepayments Regarding the Borrowing Base. If, at any time,
(A) the Revolver Usage on such date exceeds (B) the lesser of (x) the Borrowing
Base reflected in the Borrowing Base Certificate most recently delivered by
Borrowers to Agent, or (y) the Maximum Revolver Amount, in all cases as adjusted
for Reserves established by Agent in accordance with Section 2.1(c), then
Borrowers shall immediately prepay the Obligations in accordance with Section
2.4(f) in an aggregate amount equal to the amount of such excess.
(f)    Application of Payments. Each prepayment pursuant to Section 2.4(e)
shall, (1) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 103% of the then outstanding Letter of
Credit Usage, and (2) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii).
2.5.    Promise to Pay; Promissory Notes.
(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof and
the satisfaction thereof for the purposes of this subclause (ii)). Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.


-66-

--------------------------------------------------------------------------------





2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the average amount of the
Letter of Credit Usage during the immediately preceding month.
(c)    Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month, (ii)
all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof and the satisfaction thereof
for the purposes of this subclause (y)). Borrowers hereby authorize Agent, from
time to time without prior notice to Borrowers, to charge to the Loan Account
(A) on the first day of each month, all interest accrued during the prior month
on the Base Rate Loans hereunder, (B) at the times indicated in Section 2.12(a),
all interest accrued during the applicable period on the LIBOR Rate Loans, (C)
on the first Business Day of each month, all Letter of Credit Fees accrued or


-67-

--------------------------------------------------------------------------------





chargeable hereunder during the prior month, (D) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (E) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (F) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (G) as and when
incurred or accrued, all other Lender Group Expenses, and (H) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments.
The receipt of any payment item by Agent shall not be required to be considered
a payment on account unless such payment item is a wire transfer of immediately
available funds made to Agent's Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment. Anything to the contrary contained herein notwithstanding, any payment
item shall be deemed received by Agent only if it is received into Agent's
Account on a Business Day on or before 3:30 p.m. If any payment item is received
into Agent's Account on a non-Business Day or after 3:30 p.m. on a Business Day
(unless Agent, in its sole discretion, elects to credit it on the date
received), it shall be deemed to have been received by Agent as of the opening
of business on the immediately following Business Day.
2.8.    Designated Account.


-68-

--------------------------------------------------------------------------------





Agent is authorized to make the Revolving Loans, and Issuing Bank is authorized
to issue the Letters of Credit, under this Agreement based upon telephonic or
other instructions received from anyone purporting to be an Authorized Person
or, without instructions, if pursuant to Section 2.6(d). Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans requested by
Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed by
Agent and Borrowers, any Revolving Loan or Swing Loan requested by Borrowers and
made by Agent or the Lenders hereunder shall be made to the Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations.
Agent shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers' account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers' account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers' account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of any Loan Party or its Subsidiaries performed by or on
behalf of Agent, and (ii) the actual fees and charges or reasonable
out-of-pocket expenses


-69-

--------------------------------------------------------------------------------





paid or incurred by Agent if it elects to employ the services of one or more
third Persons to appraise the Collateral, or any portion thereof.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank's authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Issuing Bank's records of the content of any such request will be conclusive
absent manifest error. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.


-70-

--------------------------------------------------------------------------------





(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers and the Lender Group hereby acknowledge and agree
that all Existing Letters of Credit shall constitute Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Bank at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank, including the requirement that
the amounts payable thereunder must be payable in Dollars. If Issuing Bank makes
a payment under a Letter of Credit, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrowers' obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Bank shall be automatically converted into an obligation
to pay the resulting Revolving Loan. Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such
Revolving Lenders and Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to


-71-

--------------------------------------------------------------------------------





Issuing Bank the amounts so received by it from the Revolving Lenders. By the
issuance of a Letter of Credit (or an amendment, renewal, or extension of a
Letter of Credit) and without any further action on the part of Issuing Bank or
the Revolving Lenders, Issuing Bank shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender's
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrowers on the date due as provided in Section 2.11(d), or
of any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrowers
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Section
3. If any such Revolving Lender fails to make available to Agent the amount of
such Revolving Lender's Pro Rata Share of a Letter of Credit Disbursement as
provided in this Section, such Revolving Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of Issuing Bank) shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;


-72-

--------------------------------------------------------------------------------





(iii)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(iv)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;
(v)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document relating to any Letter of Credit;
(vi)    the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;
(vii)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;
(viii)    Issuing Bank's performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;
(ix)    any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;
(x)    any foreign law or usage as it relates to Issuing Bank's issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or
(xi)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Letter of Credit Related Person claiming indemnity. Borrowers hereby agree
to pay the Letter of Credit Related Person claiming indemnity on demand from
time to time all amounts owing under this Section 2.11(f). If and to the extent
that the obligations of Borrowers under this Section 2.11(f) are unenforceable
for any reason, Borrowers agree to make the maximum contribution to the Letter
of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.


-73-

--------------------------------------------------------------------------------





(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused by Issuing Bank's gross negligence or willful misconduct in (i) honoring
a presentation under a Letter of Credit that on its face does not at least
substantially comply with the terms and conditions of such Letter of Credit,
(ii) failing to honor a presentation under a Letter of Credit that strictly
complies with the terms and conditions of such Letter of Credit, or (iii)
retaining Drawing Documents presented under a Letter of Credit. Borrowers'
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
commercially reasonable action to avoid and mitigate the amount of any damages
claimed against Issuing Bank or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit. Any claim by Borrowers under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by Borrowers as a result of the breach or alleged wrongful conduct complained
of, and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Issuing Bank
to effect a cure.
(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank's use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers' purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
"Account Party"), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers' receipt of
documents from Issuing Bank) of any non-compliance with Borrowers' instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of, and may give notice of nonrenewal of, any
Letter of Credit for any reason; provided however, that that the Issuing Bank
remains obligated to issue Letters of Credit in accordance with the terms of
this Section 2.11. With respect to any Letter of Credit containing an "automatic
amendment" to extend the expiration date of such Letter of Credit, if Borrowers
do not at any time want the then current expiration date of such Letter of
Credit to be extended, Borrowers will so notify Agent and Issuing Bank at least
30 calendar days before Issuing Bank is required to notify the beneficiary of
such Letter of Credit or any advising bank of such non-extension pursuant to the
terms of such Letter of Credit.


-74-

--------------------------------------------------------------------------------





(i)    Borrowers' reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;
(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;
(vi)    Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank's counters or
are different from the electronic presentation;
(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower's or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or
(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.


-75-

--------------------------------------------------------------------------------





(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank's rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank's determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;


-76-

--------------------------------------------------------------------------------





(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrowers shall pay, in accordance with Section 2.6(d), for the account
of Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank equal to the
greater of (A) .125% per annum times the average amount of the Letter of Credit
Usage during the immediately preceding month and (B) $600.00, plus (ii) any and
all other customary commissions, fees and charges then in effect imposed by, and
any and all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount


-77-

--------------------------------------------------------------------------------





received is reduced, notify Borrowers, and Borrowers shall pay within 30 days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.
(n)    If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).
(o)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(p)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank's conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.


-78-

--------------------------------------------------------------------------------





(q)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(s)    At Borrowers' costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks'
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.
2.12.    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the "LIBOR Option") to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, at the written election of Agent or the Required Lenders, Borrowers
no longer shall have the option to request that Revolving Loans bear interest at
a rate based upon the LIBOR Rate.


-79-

--------------------------------------------------------------------------------





(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as Borrowers
have not received a notice from Agent (which notice Agent may elect to give or
not give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 1:00 p.m. at least three Business Days prior to the commencement of the
proposed Interest Period (the "LIBOR Deadline"). Notice of Borrowers' election
of the LIBOR Option for a permitted portion of the Revolving Loans and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline. Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than ten LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold


-80-

--------------------------------------------------------------------------------





Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender's notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital, liquidity or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on Issuing Bank's, such Lender's, or such holding companies'
capital or liquidity as a consequence of Issuing Bank's or such Lender's
commitments, Loans, participations


-81-

--------------------------------------------------------------------------------





or other obligations hereunder to a level below that which Issuing Bank, such
Lender, or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration Issuing Bank's, such Lender's, or such
holding companies' then existing policies with respect to capital adequacy or
liquidity requirements and assuming the full utilization of such entity's
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrowers and Agent thereof.
Following receipt of such notice, Borrowers agree to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank's or such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank's or such Lender's right to demand such compensation; provided, that
Borrowers shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrowers of such Change
in Law giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further, that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an "Affected Lender"), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers' obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that
it is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans,
may designate a different Issuing Bank or substitute a Lender or prospective
Lender, in each case, reasonably acceptable to Agent and, unless a Default or
Event of Default shall have occurred and be continuing, Borrowers to purchase
the Obligations


-82-

--------------------------------------------------------------------------------





owed to such Affected Lender and such Affected Lender's commitments hereunder (a
"Replacement Lender"), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender" (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be "Issuing Bank" or a "Lender" (as the case may be) for purposes of this
Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14.    [Intentionally Omitted].
2.15.    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.
(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity,


-83-

--------------------------------------------------------------------------------





regularity or enforceability of the provisions of this Agreement (other than
this Section 2.15(d)) or any other circumstances whatsoever.
(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group's
or any Bank Product Provider's power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider, any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Borrower's rights of subrogation, reimbursement, contribution, or
indemnity of such Borrower against any other Borrower. Without limiting the
generality of the foregoing, each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except


-84-

--------------------------------------------------------------------------------





by performance and then only to the extent of such performance. The Obligations
of each Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender. Each of the Borrowers waives, to the fullest extent permitted
by law, the benefit of any statute of limitations affecting its liability
hereunder or the enforcement hereof. Any payment by any Borrower or other
circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each of the
Borrowers. Each of the Borrowers waives any defense based on or arising out of
any defense of any Borrower or any other Person, other than payment of the
Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, in accordance with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers' financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification


-85-

--------------------------------------------------------------------------------





and any right to participate in any claim or remedy of Agent, any other member
of the Lender Group, or any Bank Product Provider against any Borrower, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until such time as all of the Obligations have been paid in full in
cash. Any claim which any Borrower may have against any other Borrower with
respect to any payments to any Agent or any member of the Lender Group hereunder
or under any of the Bank Product Agreements are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the "Foreclosed Borrower"), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.    Conditions Precedent to the Initial Extension of Credit.
The obligation of each Lender to make the initial extensions of credit provided
for hereunder is subject to the fulfillment, to the satisfaction of Agent and
each Lender, of each of the conditions precedent set forth on Schedule 3.1 to
this Agreement (the making of such initial extensions of credit by a Lender
being conclusively deemed to be its satisfaction or waiver of the conditions
precedent).
3.2.    Conditions Precedent to all Extensions of Credit.
The obligation of the Lender Group (or any member thereof) to make any Revolving
Loans hereunder (or to extend any other credit hereunder) at any time shall be
subject to the following conditions precedent:
(a)    the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and


-86-

--------------------------------------------------------------------------------





warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3.    Maturity.
The Commitments shall continue in full force and effect for a term ending on the
Maturity Date (unless terminated earlier in accordance with the terms hereof).
3.4.    Effect of Maturity.
On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
(other than Hedge Obligations) immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
(other than Hedge Obligations) in full. No termination of the obligations of the
Lender Group (other than payment in full of the Obligations and termination of
the Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent's
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full. When all of the
Obligations have been paid in full, Agent will, at Borrowers' sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent's Liens and all notices of security interests and liens previously
filed by Agent.
3.5.    Early Termination by Borrowers.
Borrowers have the option, at any time upon ten Business Days prior written
notice to Agent, to repay all of the Obligations in full and terminate the
Commitments. The foregoing notwithstanding, (a) Borrowers may rescind
termination notices relative to proposed payments in full of the Obligations
with the proceeds of third party Indebtedness if the closing for such issuance
or incurrence does not happen on or before the date of the proposed termination
(in which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).
3.6.    Conditions Subsequent.
The obligation of the Lender Group (or any member thereof) to continue to make
Revolving Loans (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date


-87-

--------------------------------------------------------------------------------





applicable thereto, of the conditions subsequent set forth on Schedule 3.6 to
this Agreement (the failure by Borrowers to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof (unless
such date is extended, in writing, by Agent, which Agent may do without
obtaining the consent of the other members of the Lender Group), shall
constitute an Event of Default).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1.    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.
(b)    As of January 31, 2017, set forth on Schedule 4.1(b) to this Agreement is
a complete and accurate description of the authorized Equity Interests of
Parent, by class, and, as of January 31, 2017, a description of the number of
shares of each such class that are issued and outstanding. Except as set forth
on Schedule 4.1(b) to this Agreement, Parent is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or any security convertible into or exchangeable
for any of its Equity Interests.
(c)    Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Parent's
direct and indirect Subsidiaries, showing: (i) the number of shares of each
class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.


-88-

--------------------------------------------------------------------------------





(d)    Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party's or any of its Subsidiaries' Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.
4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party, other than consents or approvals that have been obtained and
that are still in force.
4.3.    Governmental Consents.
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(b)    Agent's Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than


-89-

--------------------------------------------------------------------------------





supporting obligations), (iv) commercial tort claims (other than those that, by
the terms of the Guaranty and Security Agreement, are required to be perfected),
and (v) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 7(k)(iv) of the Guaranty and Security
Agreement, and subject only to the filing of financing statements, in each case,
in the appropriate filing offices), and first priority Liens, subject only to
the Term Loan Intercreditor Agreement, Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, or the interests of lessors
under Capital Leases.
4.5.    Title to Assets; No Encumbrances.
Each of the Loan Parties and its Subsidiaries has (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby. All of such assets are free and clear of Liens except for
Permitted Liens.
4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 (to the extent not covered by independent
third-party insurance) that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries.
4.7.    Compliance with Laws.
No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
4.8.    No Material Adverse Effect.
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by Borrowers to Agent have been prepared
in accordance with GAAP (except, in the case of unaudited financial statements,
for the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, the Loan Parties' and their


-90-

--------------------------------------------------------------------------------





Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since December 31, 2016, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Effect.
4.9.    Solvency.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10.    Employee Benefits.
As of the Closing Date, no Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Plan or Multiemployer
Plan. Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Employee Benefit Plan is compliant with, and has been operated
in compliance with, all applicable laws, including ERISA and the IRC, and the
terms of such plan, and (b) no Loan Party or Subsidiary has any liability for
any excise tax, fine or penalty for breach of fiduciary duty with respect to any
Employee Benefit Plan. No Termination Event has occurred with respect to any
Plan that could reasonably be expected to give rise to a Material Adverse Effect
or Lien on the assets of any Loan Party or Subsidiary thereof under ERISA or the
IRC, and to the knowledge of Borrowers, (a) no Reportable Event has occurred
with respect to any Multiemployer Plan and (b) each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the IRC. Except as could not reasonably be expected to have a Material
Adverse Effect, (a) no Loan Party or Subsidiary thereof or, to the knowledge of
Borrower, any ERISA Affiliate has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability, and
(b) as of the most recent valuation date applicable thereto, no Loan Party or
Subsidiary nor, to the knowledge of Borrower, any ERISA Affiliate has received
notice that any Multiemployer Plan is insolvent.
4.11.    Environmental Condition.
Except as set forth on Schedule 4.11 to this Agreement, (a) to each Borrower's
knowledge, no Loan Party's nor any of its Subsidiaries' properties or assets has
ever been used by a Loan Party or its Subsidiaries, in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to each Borrower's knowledge, no Loan Party's nor any of
its Subsidiaries' properties or assets has ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding


-91-

--------------------------------------------------------------------------------





written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure.
All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about the industry of any Loan Party or its Subsidiaries) furnished
by or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about the industry of any Loan
Party or its Subsidiaries) hereafter furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on September 22, 2017 represent,
and as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers' good faith estimate, on the date
such Projections are delivered, of the Loan Parties' and their Subsidiaries'
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrowers' good faith
estimate, projections or forecasts based on methods and assumptions which
Borrowers believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results).
4.13.    Patriot Act.
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the "Patriot Act").
4.14.    Indebtedness.
Set forth on Schedule 4.14 to this Agreement is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date ý(other than unsecured Permitted
Indebtedness outstanding immediately prior to the Closing Date with respect to
any ýone transaction or a series of related transactions in an amount not to
exceed


-92-

--------------------------------------------------------------------------------





$1,000,000) that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the Closing Date.
4.15.    Payment of Taxes.
All material Tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely (taking into account any
valid extensions) filed, and all material Taxes required to be paid by each have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment except (i) Taxes, that are
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP or (ii) to the extent
that the failure to do so could not be reasonably expected to result in a
Material Adverse Effect. Each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all Taxes not yet due and
payable.
4.16.    Margin Stock.
Neither any Loan Party nor any of its Subsidiaries owns any Margin Stock or is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors. Neither any Loan
Party nor any of its Subsidiaries expects to acquire any Margin Stock.
4.17.    Governmental Regulation.
No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party nor any of its Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.
4.18.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,


-93-

--------------------------------------------------------------------------------





officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).
4.19.    Employee and Labor Matters.
There is (i) no unfair labor practice complaint pending or, to the knowledge of
any Borrower, threatened against any Loan Party or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or its Subsidiaries which arises out of or
under any collective bargaining agreement and that could reasonably be expected
to result in a material liability, (ii) to the knowledge of any Borrower, no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against any Loan Party or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of any Borrower, no union representation question existing with
respect to the employees of any Loan Party or its Subsidiaries and no union
organizing activity taking place with respect to any of the employees of any
Loan Party or its Subsidiaries. None of any Loan Party or its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of each Loan Party and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from any Loan Party or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
4.20.    [Intentionally Omitted].
4.21.    Leases.
Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed possession
under all leases material to their business to which they are parties or under
which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them.
4.22.    Eligible Accounts.
As to each Account that is identified by Borrowers as an Eligible Account in a
Borrowing Base Certificate submitted to Agent, such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of a Borrower's business and in accordance with applicable
contractual provisions governing such sale and delivery or rendition, (b) owed
to


-94-

--------------------------------------------------------------------------------





a Borrower without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, and (c) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.
4.23.    Eligible Inventory.
As to each item of Inventory that is identified by Borrowers as Eligible
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Inventory.
4.24.    Intentionally Omitted.
4.25.    Location of Inventory
. Except as set forth on Schedule 4.25 (as such Schedule may be updated pursuant
to Section 5.14), the Eligible Inventory of Borrowers and the Inventory of
Borrowers and their Subsidiaries with a value in excess of $250,000 in the
aggregate is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, (a) the locations identified on Schedule
4.25 to this Agreement (as such Schedule may be updated pursuant to Section
5.14) or (b) a worksite at which Equipment is deployed.
4.26.    Inventory Records.
Each Loan Party keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Subsidiaries' Inventory and the book
value thereof.
4.27.    Intentionally Omitted.
4.28.    Material Contracts and Term Loan Documents.
(a)    Set forth on Schedule 4.28 (as such Schedule may be updated from time to
time in accordance herewith) is a reasonably detailed description of the
Material Contracts of each Loan Party and its Subsidiaries as of the most recent
date on which Parent provided the Compliance Certificate pursuant to Section
5.1; provided, that Borrowers may amend Schedule 4.28 to add additional Material
Contracts so long as such amendment occurs by written notice to Agent on the
date that Parent provides the Compliance Certificate. Except for matters which,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Material Contract (other than those
that have expired at the end of their normal terms) is in full force and effect
and is binding upon and enforceable against the applicable Loan Party or its
Subsidiary), and is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.
(b)    Borrowers have delivered to Agent a complete and correct copy of the Term
Loan Documents, including all schedules and exhibits thereto, executed on the
Closing Date. The execution, delivery and performance of each of the Term Loan
Documents has been duly authorized


-95-

--------------------------------------------------------------------------------





by all necessary action on the part of each Borrower who is a party thereto.
Each Term Loan Document is the legal, valid and binding obligation of each
Borrower who is a party thereto, enforceable against each such Borrower in
accordance with its terms, in each case, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors' rights,
and (ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought.
4.29.    Immaterial Subsidiaries.
No Immaterial Subsidiary (a) owns any assets (other than assets of a de minimis
nature), (b) has any liabilities (other than liabilities of a de minimis
nature), or (c) engages in any business activity.
4.30.    Hedge Agreements.
On each date that any Hedge Agreement is executed by any Hedge Provider,
Borrower and each other Loan Party satisfy all eligibility, suitability and
other requirements under the Commodity Exchange Act (7 U.S.C. § 1, et seq., as
in effect from time to time) and the Commodity Futures Trading Commission
regulations.
5.
AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:
5.1.    Financial Statements, Reports, Certificates.
Borrowers (a) will deliver to Agent, with copies to each Lender, each of the
financial statements, reports, and other items set forth on Schedule 5.1 to this
Agreement no later than the times specified therein, (b) agree that no
Subsidiary of a Loan Party will have a fiscal year different from that of
Parent, (c) agree to maintain a system of accounting that enables Borrowers to
produce financial statements in accordance with GAAP, and (d) agree that they
will, and will cause each other Loan Party to, (i) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to
their and their Subsidiaries' sales, and (ii) maintain their billing systems and
practices substantially as in effect as of the Closing Date and shall only make
material modifications thereto with notice to, and with the consent of, Agent.
Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrowers post such documents, or provides a link
thereto on Borrower's website on the Internet and (ii) on which such documents
are posted on the Borrower's behalf on an Internet or intranet website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party or governmental website or whether sponsored by the Agent), so long
as, in either case, a link to such materials is delivered electronically by
Borrowers to Agent within the applicable deadlines.
5.2.    Reporting.


-96-

--------------------------------------------------------------------------------





Borrowers (a) will deliver to Agent (and if so requested by Agent, with copies
for each Lender) each of the reports set forth on Schedule 5.2 to this Agreement
at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.
5.3.    Existence.
Except as otherwise permitted under Section 6.3 or Section 6.4, each Loan Party
will, and will cause each of its Subsidiaries to, at all times preserve and keep
in full force and effect such Person's valid existence and good standing in its
jurisdiction of organization and with respect to all other jurisdictions in
which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses, in each case, except as could not reasonably be expected to result
in a Material Adverse Effect.
5.4.    Maintenance of Properties.
Each Loan Party will, and will cause each of its Subsidiaries to, maintain and
preserve all of its assets that are necessary or useful in the proper conduct of
its business in good working order and condition, ordinary wear, tear, casualty,
and condemnation and Permitted Dispositions excepted.
5.5.    Taxes.
Each Loan Party shall, and shall cause each Subsidiary and any member of the Tax
Group to, pay and discharge all material Taxes imposed on any Borrower, any
Subsidiary, or any member of the Tax Group prior to the date on which penalties
attach except (a) where such Tax is being contested in good faith and for which
adequate reserves have been established in compliance with GAAP, or (b) to the
extent that the failure to do so could not be reasonably expected to result in a
Material Adverse Change.
5.6.    Insurance.
(a)    Each Loan Party shall, and shall cause each Subsidiary to, with reputable
insurers in respect of their respective Properties, carry and maintain insurance
in such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses, or self-insure to the
extent that is customary for Persons of similar size engaged in similar
businesses; provided that, the amounts of such insurance and the risks covered
by such insurance shall be acceptable to the Agent, in its Permitted Discretion.
(b)    If requested by the Agent, certified copies of all policies of insurance
or certificates thereof, and endorsements and renewals thereof shall be
delivered by the Administrative Borrower to and retained by the Agent. All
policies of property insurance with respect to the Collateral either shall have
attached thereto a lender's loss payable endorsement in favor of the Agent for
its benefit and the ratable benefit of the Secured Parties, in form reasonably
satisfactory to the Agent, and all policies of liability insurance with respect
to the Loan Parties shall name the Agent for its benefit and the ratable benefit
of the Secured Parties as an additional insured. All


-97-

--------------------------------------------------------------------------------





policies or certificates of insurance shall set forth the coverage, the limits
of liability, the name of the carrier, the policy number, and the period of
coverage. All policies of property insurance with respect to the Collateral and
liability insurance with respect to the Loan Parties shall contain a provision
that notwithstanding any contrary agreements between any Borrower, the
Subsidiaries and the applicable insurance company, such policies will not be
canceled or amended in any manner that is materially adverse to the interests of
the Agent or the Secured Parties (which provision shall include any reduction in
the scope or limits of coverage) without at least thirty (30) days' (or ten (10)
days in the case of non-payment) prior written notice to the Agent.
(c)    Any proceeds of insurance referred to in this Section 5.3 which are paid
to the Administrative Agent shall (i) if no Event of Default has occurred and is
continuing, be returned to the Borrower, and (ii) if an Event of Default has
occurred and is continuing, be immediately applied to the Obligations in
accordance with Section 2.4(b).
5.7.    Inspection.
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Default
or Event of Default has occurred and is continuing, with reasonable prior notice
to Borrowers and during regular business hours, at Borrowers' expense in
accordance with the provisions of the Fee Letter, subject to the limitations set
forth below in Section 5.7(c).
(b)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers' expense in accordance with the provisions of
the Fee Letter, subject to the limitations set forth below in Section 5.7(c).
(c)    So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Agent for
more than one field examination in such calendar year (increasing to two field
examinations if an Increased Reporting Event has occurred during such calendar
year), and one inventory appraisal in such calendar year (increasing to two
inventory appraisals if an Increased Reporting Event has occurred during such
calendar year), in each case, except for field examinations and appraisals
conducted prior to the Closing Date or in connection with a proposed Permitted
Acquisition (whether or not consummated).
5.8.    Compliance with Laws.
Each Loan Party will, and will cause each of its Subsidiaries to, comply with
the requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than


-98-

--------------------------------------------------------------------------------





laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
5.9.    Environmental.
Each Loan Party will, and will cause each of its Subsidiaries to,
(a)    Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity and that would
reasonably be expected to result in a Material Adverse Effect from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within ten Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.
5.10.    Disclosure Updates.
Each Loan Party will, promptly and in no event later than five Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
5.11.    Formation of Subsidiaries.
Each Loan Party will, within thirty days after any Loan Party forms any direct
or indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date, or at any time when any direct or indirect Subsidiary of a Loan
Party that previously was an Immaterial Subsidiary becomes a Material
Subsidiary, within thirty days of such event (or such later date as permitted by
Agent in its sole discretion) (a) unless such Subsidiary is an Excluded
Subsidiary, cause such new Subsidiary (i) if such Subsidiary is a Domestic
Subsidiary and Administrative Borrower requests,


-99-

--------------------------------------------------------------------------------





subject to the consent of Agent, that such Domestic Subsidiary be joined as a
Borrower hereunder, to provide to Agent a Joinder to this Agreement, and (ii) to
provide to Agent a joinder to the Guaranty and Security Agreement, in each case,
together with such other security agreements (including Mortgages and related
deliveries in accordance with Section 5.17) as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary); (b)
provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of a Loan Party
that is a Foreign Subsidiary, a FSHC or a Disregarded Domestic Person (and none
of the Equity Interests of any Subsidiary of such Foreign Subsidiary, FSHC or
Disregarded Domestic Person) shall be required to be pledged (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) provide to Agent all other documentation, including
the Governing Documents of such Subsidiary and one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including Mortgages and related deliveries in accordance with Section
5.17). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.
5.12.    Further Assurances.
Each Loan Party will, and will cause each of the other Loan Parties to, at any
time upon the reasonable request of Agent, execute or deliver to Agent any and
all financing statements, fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel, and all other
documents (the "Additional Documents") that Agent may reasonably request in form
and substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent's Liens in all of the assets of each of the
Loan Parties (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal) (other than any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement), to create and perfect Liens
in favor of Agent in any Real Property in accordance with Section 5.17, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents; provided, that the foregoing shall not apply to any
Subsidiary of a Loan Party that is an Excluded Subsidiary. To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time not to exceed ten Business Days following the
request to do so, each Borrower and each other Loan Party hereby authorizes
Agent to execute any such Additional Documents in the applicable Loan Party's
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties, including all of the outstanding capital Equity Interests of each
Borrower (other than Parent) and


-100-

--------------------------------------------------------------------------------





its Subsidiaries (in each case, other than with respect to any assets expressly
excluded from the Collateral (as defined in the Guaranty and Security Agreement)
pursuant to Section 3 of the Guaranty and Security Agreement).
5.13.    Lender Meetings.
Borrowers will, within 90 days after the close of each fiscal year of Parent, at
the request of Agent or of the Required Lenders and upon reasonable prior
notice, hold a meeting or conference call at a mutually agreeable location and
time) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of the Loan Parties and their Subsidiaries and the projections
presented for the current fiscal year of Parent; provided that the foregoing
requirement may be satisfied by public earnings calls for all shareholders that
are open to the Agent and the Lenders.
5.14.    Location of Inventory; Chief Executive Office.
Each Loan Party will, and will cause each of its Subsidiaries to, keep (a) their
Eligible Inventory and Inventory with a value in excess of $250,000 in the
aggregate only at (x) the locations identified on Schedule 4.25 to this
Agreement (provided that Borrowers may amend Schedule 4.25 to this Agreement so
long as such amendment occurs by written notice to Agent accompanying the
delivery of a Borrowing Base Certificate for any particular month or week, as
applicable, or a Compliance Certificate for a month that is the end of one of
Borrowers' fiscal quarters, in which such Inventory is moved to such new
location and such new location is within the continental United States), and
(y) a worksite at which Equipment is deployed, and (b) their respective chief
executive offices only at the locations identified on Schedule 7 to the Guaranty
and Security Agreement. Each Loan Party will, and will cause each of its
Subsidiaries to, use their commercially reasonable efforts to obtain Collateral
Access Agreements for each of the locations identified on Schedule 7 to the
Guaranty and Security Agreement and Schedule 4.25 to this Agreement.
5.15.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.
5.16.    Primary Treasury Management Relationship.
Borrowers shall continue to maintain their primary depository and treasury
management relationships with Wells Fargo or one or more of its Affiliates at
all times during the term of the Agreement.
5.17.    Additional Material Real Estate Assets.


-101-

--------------------------------------------------------------------------------





In the event that (a) any Real Property owned by a Loan Party is subject to a
perfected Lien securing Term Loan Debt (or any refinancings thereof permitted
hereunder) or (b) the Term Loan Debt (and any refinancings thereof permitted
hereunder) shall have been paid in full and, in the case of this clause (b), (i)
(A) one or more Loan Parties acquires Real Property after the Closing Date or
(B) any Person that owns Real Property becomes a Loan Party after the Closing
Date, and (ii) the aggregate book value or aggregate fair market value, as
reasonably estimated by the Borrowers in good faith, of all such Real Property
described in clause (i), together with the aggregate book value or aggregate
fair market value, as reasonably estimated by the Borrowers in good faith, as
applicable, of all other Real Property of the Loan Parties (other than the
Excepted Real Property owned on the Closing Date) that are not subject to an
Acceptable Security Interest under a Mortgage, exceeds $5,000,000, then such
Loan Party shall (x) promptly take all such actions that are necessary to
subject such Real Property (other than Real Property of the Loan Parties for
which neither the aggregate book value nor the aggregate fair market value for
all such Real Property for all Loan Parties (other than Excepted Real Property)
equals or exceed $5,000,000) to a Lien in favor of the Agent, including
executing and delivering, or causing to be executed and delivered, one or more
Mortgages with respect to such Real Property, together with all documents,
instruments, agreements, certificates, title insurance, title opinions, legal
opinions and surveys related thereto that are reasonably requested by the Agent
and (y) reasonably in advance of the execution and delivery of any Mortgage
covering any Real Property on which any "Building" or "Manufactured (Mobile)
Home" (each, as defined in the applicable Flood Insurance Regulations) is
located, deliver, or caused to be delivered, to the Agent life-of-loan Federal
Emergency Management Agency Standard Flood Hazard Determinations with respect to
such Real Property.
5.18.    Titled Collateral.
In the event that any Certificated Equipment owned by a Loan Party is subject to
a perfected Lien securing Term Loan Debt (or any refinancings thereof permitted
hereunder) or the Term Loan Debt (and any refinancings thereof permitted
hereunder) shall have been paid in full, each Loan Party shall cause the
original certificate of title for each piece of Certificated Equipment (other
than Excepted Certificated Equipment) purchased by it after the Closing Date to
name the Agent as the holder of an Acceptable Security Interest thereon and
shall deliver a copy of such certificate of title to the Agent (or its
designated agent, including the Term Loan Agent) with such notation within 45
days after such purchase (or such later date as the Agent may agree in its sole
discretion).
5.19.    ERISA.
Except as could not reasonably be expected to give rise to a Material Adverse
Effect, each Loan Party shall cause any Employee Benefit Plan to be operated in
accordance with all applicable laws, including ERISA and the IRC. Except as
could not reasonably be expected in each case to give rise a Material Adverse
Effect, the Loan Parties shall not, nor shall they permit any Subsidiary to,
directly or indirectly: (i) engage in any transaction in connection with which
any Loan Party or Subsidiary will incur either a civil penalty assessed pursuant
to Section 502(c), (i) or (l) of ERISA or a Tax imposed by Chapter 43 of
Subtitle D of the IRC; (ii) terminate any Plan in a manner, or take any other
action with respect to any Plan, which could result in any liability to a Loan
Party or Subsidiary to the PBGC (other than premiums in the ordinary course of
business); (iii) fail to


-102-

--------------------------------------------------------------------------------





make full payment or contribution when due of all amounts due by such Loan Party
or Subsidiary under the provisions of any Plan or Multiemployer Plan, or (iv)
withdrawal from a Multiemployer Plan. The Loan Parties shall promptly provide
notice to Agent upon becoming aware of any of the following if such event could
reasonably be expected to have a Material Adverse Effect: (i) any Loan Party or
Subsidiary sponsors or becomes obligated to contribute to a Plan or acquires
directly or indirectly a liability to contribute to a Plan or Multiemployer
Plan, or (ii) the occurrence of a Termination Event with respect to a Plan or
any Loan Party or Subsidiary incurs withdrawal liability to any Multiemployer
Plan.
6.
NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:
6.1.    Indebtedness.
Each Loan Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
6.2.    Liens.
Each Loan Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
6.3.    Restrictions on Fundamental Changes.
(a)    Each Loan Party will not, and will not permit any of its Subsidiaries to,
merge or consolidate with or into any other Person, except that (i) any Loan
Party (other than Global Holdings) may merge or be consolidated with or into any
other Loan Party (other than Global Holdings), (ii) any Subsidiary of Global
Holdings may merge or be consolidated with or into any other Subsidiary of
Global Holdings and (iii) any Subsidiary may merge with any other Person (other
than a Subsidiary of Global Holdings) in order to effect a Permitted Investment,
a Permitted Acquisition or Permitted Disposition permitted pursuant to the
applicable provisions of clause (m) of the definition of Permitted Investments
and clauses (p), (s) and (t) of the definition of Permitted Dispositions,
provided that, in each such case under (i),(ii) or (iii), immediately after
giving effect to any such proposed transaction (x) no Default or Event of
Default would exist, (y) in the case of any such merger to which any Borrower is
a party, a Borrower (other than Global Holdings) is the surviving entity, and
(z) in the case of any such merger to which a Guarantor is a party, a Guarantor
is the surviving entity (or if not the surviving entity, the survivor shall, on
the date of such transaction, (i) assume the obligations of such Guarantor and
(ii) become a party to the Guaranty and Security Agreement and other applicable
Loan Documents, in each case, in a manner reasonably acceptable to the Agent
(and in accordance with Section 5.11 hereof), including, without limitation, by
(x) the execution of such documents of joinder and such lien and security
agreements (in form and substance


-103-

--------------------------------------------------------------------------------





reasonably acceptable to the Agent) as are necessary for the Agent to have an
Acceptable Security Interest in such Person's Property (other than Excluded
Property (as defined in the Guaranty and Security Agreement)) and in the Equity
Interests in such Person, and (y) demonstrating that the Agent will have an
Acceptable Security Interest in such Person's Collateral and its compliance in
all material respects with applicable laws).
(a)    Each Loan Party will not, and will not permit any of its Subsidiaries to,
effect any Acquisition other than a Permitted Acquisition.
6.4.    Disposal of Assets.
Other than Permitted Dispositions or transactions expressly permitted by
Sections 6.3 or 6.9, each Loan Party will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, license, assign, transfer, or otherwise
dispose of any of its or their assets or enter into any agreement to make any
Disposition.
6.5.    Nature of Business.
No Borrower shall, and shall not permit any of its respective Subsidiaries to,
materially change the character of such Borrower's and such Subsidiaries'
collective business as conducted on the date of this Agreement, or engage in any
type of business not reasonably related to such Borrower's and such
Subsidiaries' collective business as presently and normally conducted.
6.6.    Prepayments and Amendments.
Each Loan Party will not, and will not permit any of its Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, (C)
Permitted Intercompany Advances, or (D) other Indebtedness (including Term Loan
Debt (or any refinancing thereof permitted hereunder) and the 2014 Notes (or any
Permitted Indebtedness issued in replacement thereof in accordance with clause
(z) of the definition of Permitted Indebtedness) so long as the Payment
Conditions are satisfied, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, (D) amendments


-104-

--------------------------------------------------------------------------------





to the Term Loan Documents made in accordance with clause (iii) below, and
(E) Indebtedness permitted under clauses (i), (l) and (m) of the definition of
Permitted Indebtedness,
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or
(iii)    any Term Loan Document if any such amendment, restatement, supplement
or other modification to, or waiver of, such Term Loan Document would
(A) shorten or hasten the maturity date of the Term Loan Credit Agreement,
(B) shorten or hasten the date scheduled for any principal payment thereunder,
(C) increase the amount of any required principal payment thereunder (or change
the methodology by which any such principal amount is determined, unless the
same shall have in all cases the effect of reducing the amount of any required
principal payment thereunder or extending the date on which such required
principal payment becomes due), (D) change any covenants, defaults, or events of
default under the Term Loan Credit Agreement or any other Term Loan Document
(including the addition of covenants, defaults, or events of default not
contained in the Term Loan Credit Agreement or other Term Loan Documents as in
effect on the date hereof) to restrict any Loan Party from making payments of
the Obligations or otherwise incurring additional Obligations that would
otherwise be permitted under the Term Loan Documents as in effect on the date
hereof; (E) change the redemption, mandatory prepayment, or defeasance
provisions thereof in a manner that makes them more restrictive to the Loan
Parties, (F) increase the maximum allowed amount of (x) Indebtedness for
borrowed money constituting principal outstanding under the Term Loan Documents
plus (y) the aggregate amount of interest (including Post-Petition Interest (as
defined in the Term Loan Intercreditor Agreement)), premiums, fees, expenses,
indemnities and other amounts accrued or charged (and unpaid) in respect of the
amounts described in the foregoing clause (x) to an amount in excess of the Term
Cap Amount (as defined in the Term Loan Intercreditor Agreement), or (G)
increase the "Applicable Margin" or similar component of the interest rate on
the Obligations (as defined in the Term Loan Credit Agreement) by more than
3.00% per annum above the "Applicable Margin" or similar component of the
interest rate in effect on the date hereof (excluding, without limitation, (x)
fluctuations in underlying rate indices, and (y) the imposition of a default
rate of up to 2.00% per annum).
6.7.    Restricted Payments.
Each Loan Party will not, and will not permit any of its Subsidiaries to, make
any Restricted Payment; provided, that so long as it is permitted by law,
(a)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Equity Interests
of Parent held by such Persons; provided, that the aggregate amount of such
redemptions made by Borrowers during the term of this Agreement plus the amount
of Indebtedness outstanding under clause (n) of the definition of Permitted
Indebtedness, does not exceed $1,500,000 in the aggregate,


-105-

--------------------------------------------------------------------------------





(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to any Loan Party on account of repurchases
of the Equity Interests of Parent held by such Persons; provided, that such
Indebtedness was incurred by such Persons solely to acquire Equity Interests of
Parent,
(c)    the Borrowers may, and may incur obligations to, purchase, repurchase,
retire or otherwise acquire or retire for value its Equity Interests (i) held by
any present or former director, officer, member of management or employee of any
Subsidiary (or any spouses, ex-spouses, or estates of any of the foregoing) in
accordance with repurchase rights or obligations established in connection with
such Equity Interests, and (ii) pursuant to the terms of any incentive, benefit,
compensation, employee or restricted equity interest purchase plan, phantom
stock plan, equity interests option plan or other employee benefit or equity
based compensation plan established by such Borrower; provided that the
aggregate amount of all such Restricted Payments made to present or former
directors, officers or members of management pursuant to Section 6.7(c)(i) shall
not exceed $1,000,000 in any fiscal year of such Borrower,
(d)    the Borrowers may, and may incur obligations to, make Restricted Payments
consisting of (i) the cashless exercise of options or warrants, and the vesting
of restricted stock, in connection with customary and reasonable employee
compensation, incentive, or other benefit programs, and (ii) purchases of
fractional shares provided that total cash disbursements for fractional shares
do not exceed $100,000 in any fiscal year of such Borrower,
(e)    the Borrowers and the Guarantors may make Restricted Payments among and
to each other,
(f)    the Borrowers' Foreign Subsidiaries may make Restricted Payments among
and to each other,
(g)    the Borrowers' Foreign Subsidiaries may make Restricted Payments to any
Borrower or any Guarantor,
(h)    Restricted Payments made in accordance with Section 6.6(a) of this
Agreement,
(i)    [intentionally omitted],
(j)    the Borrowers and their respective Subsidiaries may, and may incur
obligations to, make offsets against and acquisitions of Equity Interests of
such Borrower in satisfaction of customary indemnification and purchase price
adjustment obligations owed to such Borrower or such Subsidiary thereof under
Acquisition arrangements in which Equity Interests of Borrower were issued as
consideration for such Acquisition, provided that the only consideration
exchanged by any Loan Party in connection with any such Acquisition is the
relief, satisfaction or waiver of claims of such Credit Party under such
Acquisition arrangements,


-106-

--------------------------------------------------------------------------------





(k)    each Borrower may, and may incur obligations to, purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new Equity Interests of the Borrower, and
(l)    other Restricted Payments so long as the Payment Conditions are
satisfied.
6.8.    Accounting Methods.
Each Loan Party will not, and will not permit any of its Subsidiaries to, modify
or change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP).
6.9.    Investments.
Each Loan Party will not, and will not permit any of its Subsidiaries to,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment
except for Permitted Investments.
6.10.    Transactions with Affiliates.
Except as set forth on Schedule 6.10, each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the giving of any Guarantee, the assumption of any obligation or the
rendering of any service) with any of their Affiliates unless such transaction
or series of transactions is on terms no less favorable to the Loan Party or
such Subsidiary, as applicable, than those that could be obtained in a
comparable arm's length transaction with a Person that is not such an Affiliate
except for:
(a)    pursuant to the Technical Services Agreement dated as of January 22, 2008
between Pioneer Drilling Services, Ltd. and Pioneer de Colombia SDAD
LTDA-Colombian Branch as the same may be amended, supplemented, otherwise
modified or replaced from time to time, so long as the terms thereof are not
materially less favorable to the Borrower and its Subsidiaries,
(b)    transactions between or among the Loan Parties (other than Global
Holdings and its Subsidiaries) and transactions between or among Global Holdings
and its Subsidiaries,
(c)    transactions involving at least one of Global Holdings and its
Subsidiaries to the extent permitted under (i) clause (a), (t)(iv), (u), (w)
and/or (z) of the definition of Permitted Indebtedness, (ii) clause (a), (d)
and/or (t) of the definition of Permitted Liens, (iii) clause (f), (t), (u)
and/or (w) of the definition of Permitted Investment, (iv) clause (j), (p)(i)
and/or (s) of the definition of Permitted Disposition, (v) Section 6.3(a)(iii),
(vi) Section 6.7(c), (f) and/or (j), or (vii) Section 6.15(a),
(d)    the payment of customary fees and reimbursement of out of pocket
expenses, and customary indemnification arrangements, of officers and directors
of the Borrower and its Subsidiaries,


-107-

--------------------------------------------------------------------------------





(e)    employment and severance arrangements entered into by the Borrower and
its Subsidiaries in the ordinary course of business, and
(f)    agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party.
6.11.    Use of Proceeds.
Each Loan Party will not, and will not permit any of its Subsidiaries to, use
the proceeds of any Loan made hereunder for any purpose other than (a) on the
Closing Date, (i) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Facility, and (ii) to pay the fees, costs, and expenses incurred
in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the
Flow of Funds Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes; provided that (x) no
part of the proceeds of the Loans will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors, (y) no part of the proceeds
of any Loan or Letter of Credit will be used, directly or indirectly, to make
any payments to a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.
6.12.    Limitation on Issuance of Equity Interests.
Except for the issuance or sale of Qualified Equity Interests by Parent (and
expect to the extent permitted by Section 6.4), each Loan Party will not, and
will not permit any of its Subsidiaries to, issue or sell any of its Equity
Interests.
6.13.    Inventory with Bailees.
Each Borrower will not, and will not permit any of its Subsidiaries to, store
its Eligible Inventory or Inventory with a value in excess of $250,000 in the
aggregate at any time with a bailee, warehouseman, or similar party (x) except
as set forth on Schedule 4.25 (as such Schedule may be amended in accordance
with Section 5.14) or (y) at a worksite at which Equipment is deployed.
6.14.    Immaterial Subsidiaries.


-108-

--------------------------------------------------------------------------------





Each Loan Party will not permit any Immaterial Subsidiary to (a) own any assets
(other than assets of a de minimis nature), (b) have any liabilities (other than
liabilities of a de minimis nature), or (c) engage in any business activity.
6.15.    Global Holdings and its Subsidiaries.
(a)    Parent will not, and will not permit any Subsidiary (other than Global
Holdings and its Subsidiaries) to Guarantee any Indebtedness or other
obligations of Global Holdings or any of its Subsidiaries, except to the extent
permitted by clauses (f) or (t) of the definition of Permitted Investments.
(b)    Parent will not permit Global Holdings or any of its Subsidiaries to hold
any Equity Interests in, or any Indebtedness of, any Borrower or any Subsidiary
(other than Global Holdings and its Subsidiaries).
(c)    Parent will cause the management, business and affairs of each Borrower
and the Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Global Holdings and its Subsidiaries to creditors and potential
creditors thereof and by not permitting Properties of the Borrowers and the
Subsidiaries to be commingled) so that Global Holdings and each of its
Subsidiaries will be treated as a corporate entity separate and distinct from
the Borrowers and the Subsidiaries (other than Global Holdings and its
Subsidiaries).
7.
FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations, Borrowers will maintain
a Fixed Charge Coverage Ratio, calculated for each 12 month period ending on the
first day of any Covenant Testing Period and the last day of each fiscal month
occurring until the end of any Covenant Testing Period (including the last day
thereof), in each case of at least 1.00 to 1.00.
8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1.    Payments.
If Borrowers fail to pay when due and payable, or when declared due and payable,
(a) all or any portion of the Obligations consisting of interest, fees, or
charges due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts (other than any portion thereof constituting principal) constituting
Obligations (including any portion thereof that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), and such failure
continues for a period of three Business Days, (b) all or any portion of the
principal of the Loans, or (c) any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit;


-109-

--------------------------------------------------------------------------------





8.2.    Covenants.
If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers' affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, or 5.14 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement; or
(b)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of (i)
the date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
8.3.    Judgments.
If one or more judgments, orders, or awards for the payment of money involving
an aggregate amount of $15,000,000, or more (except to the extent fully covered
(other than to the extent of customary deductibles) by insurance pursuant to
which the insurer has not denied coverage) is entered or filed against a Loan
Party or any of its Subsidiaries, or with respect to any of their respective
assets, and either (a) there is a period of thirty consecutive days at any time
after the entry of any such judgment, order, or award during which (i) the same
is not discharged, satisfied, vacated, or bonded pending appeal, or (ii) a stay
of enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc.
If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;
8.5.    Involuntary Bankruptcy, etc.
If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within sixty calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;


-110-

--------------------------------------------------------------------------------





8.6.    Default Under Other Agreements.
If there is (a) an "Event of Default" (as defined in the Term Loan Credit
Agreement) which results in a right by the lenders thereunder, irrespective of
whether exercised, to accelerate the maturity of such Loan Party's or its
Subsidiary's obligations thereunder, or results in an automatic acceleration
thereof, (b) an "Event of Default" (as defined in the indenture governing the
2014 Notes or any indenture governing any refinancing thereof permitted
hereunder) which results in a right by the lenders thereunder, irrespective of
whether exercised, to accelerate the maturity of such Loan Party's or its
Subsidiary's obligations thereunder, or results in an automatic acceleration
thereof, (c) a default in one or more agreements to which a Loan Party or any of
its Subsidiaries is a party with one or more third Persons relative to a Loan
Party's or any of its Subsidiaries' Indebtedness involving an aggregate amount
of $15,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party's or its Subsidiary's obligations thereunder, or (d) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party;
8.7.    Representations, etc.
If any warranty, representation, certificate, statement, or Record made herein
or in any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
8.8.    Guaranty.
If the obligation of any Guarantor under the guaranty contained in the Guaranty
and Security Agreement is limited or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement) or if any
Guarantor repudiates or revokes or purports to repudiate or revoke any such
guaranty;
8.9.    Security Documents.
If the Guaranty and Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, (except to the extent of Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens or the interests of lessors
under Capital Leases) first priority Lien (subject to the Term Loan
Intercreditor Agreement) on the Collateral covered thereby, except as a result
of a disposition of the applicable Collateral in a transaction permitted under
this Agreement;
8.10.    Loan Documents.
The validity or enforceability of any Loan Document shall at any time for any
reason (other than solely as the result of an action or failure to act on the
part of Agent) be declared to be null


-111-

--------------------------------------------------------------------------------





and void, or a proceeding shall be commenced by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document; or
8.11.    Change of Control.
A Change of Control shall occur, whether directly or indirectly.
9.
RIGHTS AND REMEDIES.

9.1.    Rights and Remedies.
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall, in addition to any
other rights or remedies provided for hereunder or under any other Loan Document
or by applicable law, do any one or more of the following:
(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers' reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;
(b)    by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in


-112-

--------------------------------------------------------------------------------





full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers' or their
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.
9.2.    Remedies Cumulative.
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Default or Event of Default shall be deemed a continuing waiver. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1.    Demand; Protest; etc.
Each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which any Borrower
may in any way be liable.
10.2.    The Lender Group's Liability for Collateral.
Each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
the Loan Parties.
10.3.    Indemnification.
Each Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons,
the Lender-Related Persons and the Issuing Bank (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other reasonable costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided, that Borrowers shall not be
liable for costs and expenses (including attorneys' fees) of any Lender (other
than Wells Fargo) incurred in advising,


-113-

--------------------------------------------------------------------------------





structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrowers' and their Subsidiaries' compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to (i) disputes solely between or among the Lenders that do not
involve any acts or omissions of any Loan Party, or (ii) disputes solely between
or among the Lenders and their respective Affiliates that do not involve any
acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the "Indemnified Liabilities"). The
foregoing to the contrary notwithstanding, no Borrower shall have any obligation
to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.


-114-

--------------------------------------------------------------------------------





11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:
If to any Loan Party:
C/O PIONEER ENERGY SERVICES CORP.
1250 NE Loop 410
Suite 1000
San Antonio, Texas 78209
Attn: Chief Financial Officer
Fax No. (210) 828-8228
with copies to:
NORTON ROSE FULBRIGHT US LLP
1301 McKinney
Suite 5100
Houston, Texas 77010
Attn: Josh Agrons, Esq.
Fax No.: (713) 651-5246
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
14241 Dallas Parkway
Suite 900
Dallas, Texas 75254
Attn: Loan Portfolio Manager - Pioneer
Fax No.: (866) 598-5212
with copies to:
GOLDBERG KOHN LTD.
55 E. Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: Jessica DeBruin, Esq.
Fax No.: (312) 863-7857



-115-

--------------------------------------------------------------------------------





Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF


-116-

--------------------------------------------------------------------------------





THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)    EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(a)    (i)    Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an "Assignee"), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:


-117-

--------------------------------------------------------------------------------





(A)    Borrowers; provided, that no consent of Borrowers shall be required (1)
if a Default or Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) of a Lender; provided further, that Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to Agent within ten Business Days after having received notice
thereof; and
(B)    Agent, Swing Lender, and Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (i) so long as no Default or Event of Default
has occurred and is continuing, to a Disqualified Institution, or (ii) to a
natural person,
(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $3,500,
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned


-118-

--------------------------------------------------------------------------------





to it pursuant to such Assignment and Acceptance, shall be a "Lender" and shall
have the rights and obligations of a Lender under the Loan Documents, and (ii)
the assigning Lender shall, to the extent that rights and obligations hereunder
and under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to Section
10.3) and be released from any future obligations under this Agreement (and in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender's rights and obligations under this Agreement and the
other Loan Documents, such Lender shall cease to be a party hereto and thereto);
provided, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender's obligations under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other


-119-

--------------------------------------------------------------------------------





rights and interests of the Originating Lender hereunder shall not constitute a
"Lender" hereunder or under the other Loan Documents and the Originating
Lender's obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrowers, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party or,
so long as no Default or Event of Default has occurred and is continuing, to a
Disqualified Institution, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release


-120-

--------------------------------------------------------------------------------





such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the "Register") on which it enters the
name and address of each Lender as the registered owner of the Revolving Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a "Registered Loan"). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolving Loans to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolving Loans to an Affiliate of such Lender or a Related Fund of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.


-121-

--------------------------------------------------------------------------------





(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2.    Successors.
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, that no Borrower may assign this
Agreement or any rights or duties hereunder without the Lenders' prior written
consent and any prohibited assignment shall be absolutely void ab initio. No
consent to assignment by the Lenders shall release any Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment.
14.
AMENDMENTS; WAIVERS.

14.1.    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1,
(vi)    amend, modify, or eliminate Section 15.11,


-122-

--------------------------------------------------------------------------------





(vii)    other than as permitted by Section 15.11, release or contractually
subordinated Agent's Lien in and to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of "Required Lenders",
Supermajority Lenders or "Pro Rata Share",
(ix)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,
(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii), or
(xi)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Billed Accounts,
Eligible Unbilled Accounts and Eligible Inventory) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise, or the
definition of Maximum Revolver Amount;
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;
(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing


-123-

--------------------------------------------------------------------------------





Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrowers, and the Required Lenders; and
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.
14.2.    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax


-124-

--------------------------------------------------------------------------------





Lender, as applicable, shall remain obligated to make the Non-Consenting
Lender's or Tax Lender's, as applicable, Pro Rata Share of Revolving Loans and
to purchase a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of participations in such Letters of Credit.
14.3.    No Waivers; Cumulative Remedies.
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent's and each Lender's rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Agent's and each
Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1.    Appointment and Authorization of Agent.
Each Lender hereby designates and appoints Wells Fargo as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the


-125-

--------------------------------------------------------------------------------





following powers as long as this Agreement remains in effect: (a) maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Collateral, payments and proceeds of
Collateral, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, or to take any other action with respect to any
Collateral or Loan Documents which may be necessary to perfect, and maintain
perfected, the security interests and Liens upon Collateral pursuant to the Loan
Documents, (c) make Revolving Loans, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
payments and proceeds of the Collateral as provided in the Loan Documents, (e)
open and maintain such bank accounts and cash management arrangements as Agent
deems necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Loan Party or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties.
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
15.3.    Liability of Agent.
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by any Loan Party or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party or its Subsidiaries. No Agent-Related
Person shall have any liability to any Lender, and Loan Party or any of their
respective Affiliates if any request for a Loan, Letter of Credit or other
extension of credit was not authorized by the applicable Borrower. Agent shall
not be required to


-126-

--------------------------------------------------------------------------------





take any action that, in its opinion or in the opinion of its counsel, may
expose it to liability or that is contrary to any Loan Document or applicable
law or regulation.
15.4.    Reliance by Agent.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrowers referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default." Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.
15.6.    Credit Decision.
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any Loan
Party and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product


-127-

--------------------------------------------------------------------------------





Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7.    Costs and Expenses; Indemnification.
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys' fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from payments or proceeds of the Collateral received
by Agent to reimburse Agent for such out-of-pocket costs and expenses prior to
the distribution of any amounts to Lenders (or Bank Product Providers). In the
event Agent is not reimbursed for such costs and expenses by the Loan Parties
and their Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender's ratable thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against


-128-

--------------------------------------------------------------------------------





any and all Indemnified Liabilities; provided, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agent in Individual Capacity.
Wells Fargo and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, provide Bank Products to, acquire Equity
Interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with any Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Wells Fargo were not Agent hereunder, and, in each case, without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding a
Loan Party or its Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of such Loan Party or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms "Lender" and "Lenders" include Wells
Fargo in its individual capacity.
15.9.    Successor Agent.
Agent may resign as Agent upon 30 days (ten days if an Event of Default has
occurred and is continuing) prior written notice to the Lenders (unless such
notice is waived by the Required Lenders) and Borrowers (unless such notice is
waived by Borrowers or a Default or Event of Default has occurred and is
continuing) and without any notice to the Bank Product Providers. If Agent
resigns under this Agreement, the Required Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent's resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is


-129-

--------------------------------------------------------------------------------





appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrowers, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10.    Lender in Individual Capacity.
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding a Loan Party or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of such Loan Party or such other Person and that prohibit the disclosure
of such information to the Lenders, and the Lenders acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted hereunder
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which no Loan Party or any of its
Subsidiaries owned any interest at the time Agent's Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to a Loan Party
or its Subsidiaries under a


-130-

--------------------------------------------------------------------------------





lease or license that has expired or is terminated in a transaction permitted
under this Agreement, or (v) in connection with a credit bid or purchase
authorized under this Section 15.11. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to the sale of, credit bid, or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration; provided, that Bank Product
Obligations not entitled to the application set forth in Section 2.4(b)(iii)(J)
shall not be entitled to be, and shall not be, credit bid, or used in the
calculation of the ratable interest of the Lenders and Bank Product Providers in
the Obligations which are credit bid. Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrowers at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent's authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent's
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair


-131-

--------------------------------------------------------------------------------





the Obligations or any Liens (other than those expressly released) upon (or
obligations of Borrowers in respect of) any and all interests retained by any
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Each Lender further hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to irrevocably authorize) Agent, at its option and in
its sole discretion, to subordinate (by contract or otherwise) any Lien granted
to or held by Agent on any property under any Loan Document (a) to the holder of
any Permitted Lien on such property if such Permitted Lien secures purchase
money Indebtedness (including Capitalized Lease Obligations) which constitute
Permitted Indebtedness and (b) to the extent Agent has the authority under this
Section 15.11 to release its Lien on such property.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof] (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in


-132-

--------------------------------------------------------------------------------





kind, and with such endorsements as may be required to negotiate the same to
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13.    Agency for Perfection.
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.
15.14.    Payments by Agent to the Lenders.
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents.
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16.    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.
By becoming a party to this Agreement, each Lender:


-133-

--------------------------------------------------------------------------------





(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Borrowers' and their
Subsidiaries' books and records, as well as on representations of Borrowers'
personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender's
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.
15.17.    Several Obligations; No Liability


-134-

--------------------------------------------------------------------------------





. Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to any Borrower
or any other Person for any failure by any other Lender (or Bank Product
Provider) to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender (or Bank Product Provider) or on its behalf, nor to take
any other action on behalf of such Lender (or Bank Product Provider) hereunder
or in connection with the financing contemplated herein.
16.
WITHHOLDING TAXES.

16.1.    Payments.
All payments made by any Loan Party under any Loan Document will be made free
and clear of, and without deduction or withholding for, any Taxes, except as
otherwise required by applicable law, and in the event any deduction or
withholding of Taxes is required, the applicable Loan Party shall make the
requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld Tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Tax or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein. The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent's demand. The Loan Parties
shall jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a "Tax Indemnitee") for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee). The


-135-

--------------------------------------------------------------------------------





obligations of the Loan Parties under this Section 16 shall survive the
termination of this Agreement, the resignation and replacement of the Agent, and
the repayment of the Obligations.
16.2.    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding Tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Administrative Borrower or Agent as will permit
payments under this Agreement to be made without withholding or at a reduced
rate of withholding and will also, if reasonably requested by the Administrative
Borrower or Agent, provide any documentation prescribed by applicable law or
reasonably requested by the Administrative Borrower or Agent as will enable the
Administrative Borrower or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E, Form W-8EXP or Form
W-8IMY (with proper attachments as applicable);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding Tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the Tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY), accompanied by IRD Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
Form W-8EXP, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as


-136-

--------------------------------------------------------------------------------





a condition to exemption from, or reduction of, United States withholding or
backup withholding tax.
(b)    If a Lender or Participant claims an exemption from withholding Tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) on or prior to the date on which such Foreign
Lender becomes a Lender any such form or forms, as may be required under the
laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding Tax before receiving its first payment
under this Agreement, but only if such Lender or such Participant is legally
able to deliver such forms, or the providing of or delivery of such forms in the
Lender's reasonable judgment would not subject such Lender to any material
unreimbursed cost or expense or materially prejudice the legal or commercial
position of such Lender (or its Affiliates); provided, further, that nothing in
this Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
Tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent and Administrative Borrower (or, in the case
of a Participant, to the Lender granting the participation only) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.
(c)    If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender's or such
Participant's documentation provided pursuant to Section 16.2 as no longer
valid. With respect to such percentage amount, such Participant or Assignee
shall provide new documentation, pursuant to Section 16.2, if applicable.
Borrowers agree that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations so long as such Participant complies with the obligations
set forth in this Section 16 with respect thereto (it being understood that the
documentation required under this Section 16.2 shall be delivered by the
participating Lender).
(d)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent and the Administrative Borrower
(or, in the case of a Participant, to the Lender granting the participation
only) at the time or times prescribed by law and at such time or times
reasonably requested by Agent and the Administrative Borrower (or, in the case
of a Participant, the Lender granting the participation) such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent and


-137-

--------------------------------------------------------------------------------





the Administrative Borrower (or, in the case of a Participant, the Lender
granting the participation) as may be necessary for Agent or Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.
16.3.    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding Tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding Tax. If the forms or other
documentation required by Section 16.2 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
Tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4.    Refunds.
If Agent or a Lender determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes to which the Loan Parties have paid additional
amounts pursuant to this Section 16, so long as no Event of Default has occurred
and is continuing, it shall pay over such refund to the Administrative Borrower
on behalf of the Loan Parties (but only to the extent of payments made, or
additional amounts paid, by the Loan Parties under this Section 16 with respect
to Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that the Loan Parties, upon the request of Agent or such Lender,
agrees to repay the amount paid over to the Loan Parties (plus any penalties,
interest or other charges, imposed by the applicable Governmental Authority,
other than such penalties, interest or other


-138-

--------------------------------------------------------------------------------





charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its Tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to this Section 16.4, the payment of which would place Agent or such
Lender (or their Affiliates) in a less favorable net after-Tax position than
such Person would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.
17.
GENERAL PROVISIONS.

17.1.    Effectiveness.
This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.
17.2.    Section Headings.
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
17.3.    Interpretation.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
17.4.    Severability of Provisions.
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
17.5.    Bank Product Providers.
Each Bank Product Provider in its capacity as such shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents. It is understood and agreed
that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank


-139-

--------------------------------------------------------------------------------





Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
17.6.    Debtor-Creditor Relationship.
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.7.    Counterparts; Electronic Execution.
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this


-140-

--------------------------------------------------------------------------------





Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers.
If any member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors'
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a "Voidable Transfer"), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys' fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist, and (ii)
Agent's Liens securing such liability shall be effective, revived, and remain in
full force and effect, in each case, as fully as if such Voidable Transfer had
never been made. If, prior to any of the foregoing, (A) Agent's Liens shall have
been released or terminated, or (B) any provision of this Agreement shall have
been terminated or cancelled, Agent's Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations.
17.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and


-141-

--------------------------------------------------------------------------------





Affiliates of any member of the Lender Group (including the Bank Product
Providers); provided, that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided, that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided, that (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of the Agent.


-142-

--------------------------------------------------------------------------------





(c)    Each Loan Party agrees that Agent may make Borrower Materials available
to the Lenders by posting the Communications on IntraLinks, SyndTrak or a
substantially similar secure electronic transmission system (the "Platform").
The Platform is provided "as is" and "as available." Agent does not warrant the
accuracy or completeness of the Borrower Materials, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Borrower
Materials or the Platform. In no event shall Agent or any of the Agent-Related
Persons have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party's or Agent's transmission of
communications through the Internet, except to the extent the liability of such
person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person's gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a "Public Lender"). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
"PUBLIC" or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated as "Public Investor" (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as "Public Investor" (or such other similar term).
17.10.    Survival.
All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11.    Patriot Act; Due Diligence.
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record


-143-

--------------------------------------------------------------------------------





information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In addition,
Agent and each Lender shall have the right to periodically conduct due diligence
on all Loan Parties, their senior management and key principals and legal and
beneficial owners. Each Loan Party agrees to cooperate in respect of the conduct
of such due diligence and further agrees that the reasonable costs and charges
for any such due diligence by Agent shall constitute Lender Group Expenses
hereunder and be for the account of Borrowers.
17.12.    Integration.
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.
17.13.    Parent as Agent for Borrowers.
Each Borrower hereby irrevocably appoints the Parent as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), and (c) to enter into Bank Product
Provider Agreements on behalf of Borrowers and their Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and


-144-

--------------------------------------------------------------------------------





hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group's relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.13
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
17.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
17.15.    Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the other Loan Documents and
the exercise of any right or remedy by the Agent hereunder or thereunder are
subject to the provisions of the Term Loan Intercreditor Agreement. In the event
of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.




[Signature pages to follow]




-145-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


PARENT AND BORROWER:
PIONEER ENERGY SERVICES CORP.,
a Texas corporation




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



ADDITIONAL BORROWERS:
PIONEER DRILLING SERVICES, LTD.,
a Texas corporation




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



 
PIONEER PRODUCTION SERVICES, INC.,
a Delaware corporation




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



 
PIONEER GLOBAL HOLDINGS, INC.,
a Delaware corporation




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
PIONEER WIRELINE SERVICES HOLDINGS, INC.,
a Delaware corporation




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



 
PIONEER WIRELINE SERVICES, LLC,
a Delaware limited liability company




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



 
PIONEER WELL SERVICES, LLC,
a Delaware limited liability company




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



 
PIONEER FISHING & RENTAL SERVICES, LLC,
a Delaware limited liability company




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer



 
PIONEER COILED TUBING SERVICES, LLC,
a Delaware limited liability company




By: /s/ Wm. Stacy Locke
Name: Wm. Stacy Locke
Title: President and Chief Executive Officer







[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner and as a Lender




By: /s/ Anand Sekaran
Name: Anand Sekaran, AVP
            Its Authorized Signatory





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------







 
GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender




By: /s/ Josh Rosenthal
Name: Josh Rosenthal
             Its Authorized Signatory









[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------









EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _______________________________ between
_______________________________ ("Assignor") and _______________________________
("Assignee"). Reference is made to the Agreement described in Annex I hereto
(the "Credit Agreement"). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
1.    In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor's share of the Revolving Loans assigned
hereunder, as reflected on Assignor's books and records.
3.    The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) [confirms that it is an Eligible Transferee;] (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal




--------------------------------------------------------------------------------





Revenue Service of the United States certifying as to the Assignee's status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Credit Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty.]
4.    Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the "Settlement
Date") shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5.    As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender's obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
6.    Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
7.    This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
8.    THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.


[NAME OF ASSIGNOR]
as Assignor




By
Name:
Title:



[NAME OF ASSIGNEE]
as Assignee




By
Name:
Title:







--------------------------------------------------------------------------------









ACCEPTED THIS ____ DAY OF
_______________


WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association,
as Agent, as Swing Lender and as Issuing Bank




By_____________________________________
Name:
Title:



[[____________], [as Swing Lender] [and] [as Issuing Bank]




By _____________________________________
Name:
Title:]



[[ADMINISTRATIVE BORROWER]




By _____________________________________
Name:
Title:]1 







































1 Include to the extent required by Section 13.1(a)(i)(A).




--------------------------------------------------------------------------------





Annex 1 - Page 2




ANNEX FOR ASSIGNMENT AND ACCEPTANCE


ANNEX I




1.
Borrowers: PIONEER ENERGY SERVICES CORP., a Texas corporation, and its
Subsidiaries from time to time party to the Credit Agreement

2.
Name and Date of Credit Agreement:

Credit Agreement dated as of _______ __, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Credit Agreement")
by and among PIONEER ENERGY SERVICES CORP., a Texas corporation ("Parent"),
[_______, a _______ ("_______")], and those additional entities that hereafter
become parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), the lenders party thereto as "Lenders" (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a "Lender"), Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner").
3.
Date of Assignment Agreement:                        __________

4.
Amounts:

(a)
Assigned Amount of Revolver Commitment                $__________

(b)
Assigned Amount of Revolving Loans                $__________

5.
Settlement Date:                                __________

6.
Purchase Price                                    $__________

7.
Notice and Payment Instructions, etc.

Assignee:


_______________________________
_______________________________
_______________________________
Assignor:


_______________________________
_______________________________
_______________________________









--------------------------------------------------------------------------------






borrowingbasecertificate.jpg [borrowingbasecertificate.jpg]




--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF BANK PRODUCT PROVIDER AGREEMENT
[Letterhead of Specified Bank Product Provider]
[Date]


Wells Fargo Bank, National Association, as Agent
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention: ______________________
Ladies and Gentlemen:
Reference is hereby made to that certain Credit Agreement, dated as of
November 8, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the "Credit Agreement"), by and among PIONEER ENERGY SERVICES
CORP., a Texas corporation ("Parent"), PIONEER DRILLING SERVICES, LTD., a Texas
corporation (" Drilling"), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation
("Global"), PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
("Production"), PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation
("Wireline Holdings"), PIONEER WIRELINE SERVICES, LLC, a Delaware limited
liability company ("Wireline"), PIONEER WELL SERVICES, LLC, a Delaware limited
liability company ("Well Services"), PIONEER FISHING & RENTAL SERVICES, LLC, a
Delaware limited liability company ("Fishing & Rental"), PIONEER COILED TUBING
SERVICES, LLC, a Delaware limited liability company ("Coiled Tubing"; together
with Parent, Drilling, Global, Production, Wireline Holdings, Wireline, Well
Services, Fishing & Rental and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), the lenders party thereto as "Lenders" (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a "Lender"), Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.
Reference is also made to that certain [description of the Bank Product
Agreement or Agreements] (the "Specified Bank Product Agreement [Agreements]")
dated as of __________ by and between [Lender or Affiliate of Lender] (the
"Specified Bank Products Provider") and [identify the Loan Party].




--------------------------------------------------------------------------------





1.Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18 and 17.5
(collectively such sections are referred to herein as the "Agency Provisions"),
including, as applicable, the defined terms used therein. Specified Bank
Products Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders, on the other hand, shall, from and after the date of this letter
agreement, also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.


2.Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Section 2.4(b)(ii), Section 14.1, Section 15 and Section 17.5 of the Credit
Agreement, including, as applicable, the defined terms used therein, and agrees
to be bound by the provisions thereof. Without limiting the generality of any of
the foregoing referenced provisions, Specified Bank Product Provider understands
and agrees that its rights and benefits under the Loan Documents consist solely
of it being a beneficiary of the Liens and security interests granted to Agent
and the right to share in proceeds of the Collateral to the extent set forth in
the Credit Agreement.


3.Reporting Requirements. Agent shall have no obligation to calculate the amount
due and payable with respect to any Bank Products. On a monthly basis (not later
than the 10th Business Day of each calendar month) or as more frequently as
Agent shall request, the Specified Bank Products Provider agrees to provide
Agent with a written report, in form and substance satisfactory to Agent,
detailing Specified Bank Products Provider's reasonable determination of the
liabilities and obligations (and mark-to-market exposure) of Parent and the
other Loan Parties in respect of the Bank Products provided by Specified Bank
Products Provider pursuant to the Specified Bank Products Agreement[s]. If Agent
does not receive such written report within the time period provided above,
Agent shall be entitled to assume that the reasonable determination of the
liabilities and obligations of Parent and the other Loan Parties with respect to
the Bank Products provided pursuant to the Specified Bank Products Agreement[s]
is zero.


4.Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserves.


5.Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by




--------------------------------------------------------------------------------





Agent and Borrower, the obligations and liabilities of Parent and the other Loan
Parties to Specified Bank Product Provider in respect of Bank Products evidenced
by the Specified Bank Product Agreement[s] shall constitute Bank Product
Obligations (and which, in turn, shall constitute Obligations), and Specified
Bank Product Provider shall constitute a Bank Product Provider until such time
as Specified Bank Products Provider or its Affiliate is no longer a Lender.
Specified Bank Products Provider acknowledges that other Bank Products (which
may or may not be Specified Bank Products) may exist at any time.


6.Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to any Borrower, shall be mailed,
sent, or delivered to Borrowers in accordance with Section 11 in the Credit
Agreement, and, if to Specified Bank Products Provider, shall be mailed, sent or
delivered to the address set forth below, or, in each case as to any party, at
such other address as shall be designated by such party in a written notice to
the other party.
If to Specified Bank Products Provider:


________________________
________________________
________________________
Attn: ____________________
Fax No. __________________



7.Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrowers may not assign this agreement or any rights or duties hereunder
without the other parties' prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.


8.Governing Law.


(a)THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.






--------------------------------------------------------------------------------





(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK. EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).


(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RIGHT, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(d)EACH BORROWER AND SPECIFIED BANK PRODUCTS PROVIDER EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
[signature pages to follow]












--------------------------------------------------------------------------------





Sincerely,


[SPECIFIED BANK PRODUCTS PROVIDER]




By: _____________________________________
Name: __________________________________
Title: ____________________________________









--------------------------------------------------------------------------------







Acknowledged, accepted, and agreed
as of the date first written above:


PIONEER ENERGY SERVICES CORP.,
as Administrative Borrower




By: _____________________________________
Name: __________________________________
Title: ____________________________________











--------------------------------------------------------------------------------





Acknowledged, accepted, and
agreed as of ____________________


WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as Agent




By: _____________________________________
Name: __________________________________
Title: ____________________________________











--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Parent's letterhead]




To:
Wells Fargo Bank, National Association

2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attn: ________________________
Re:
Compliance Certificate dated _____________, 20__

Ladies and Gentlemen:
Reference is hereby made to that certain Credit Agreement, dated as of
November 8, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the "Credit Agreement"), by and among PIONEER ENERGY SERVICES
CORP., a Texas corporation ("Parent"), PIONEER DRILLING SERVICES, LTD., a Texas
corporation (" Drilling"), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation
("Global"), PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
("Production"), PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation
("Wireline Holdings"), PIONEER WIRELINE SERVICES, LLC, a Delaware limited
liability company ("Wireline"), PIONEER WELL SERVICES, LLC, a Delaware limited
liability company ("Well Services"), PIONEER FISHING & RENTAL SERVICES, LLC, a
Delaware limited liability company ("Fishing & Rental"), PIONEER COILED TUBING
SERVICES, LLC, a Delaware limited liability company ("Coiled Tubing"; together
with Parent, Drilling, Global, Production, Wireline Holdings, Wireline, Well
Services, Fishing & Rental and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), the lenders party thereto as "Lenders" (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a "Lender"), Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies as of the date hereof that:




--------------------------------------------------------------------------------





1.    The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Parent and its Subsidiaries as of the date set forth
therein.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Parent and/or its Subsidiaries have taken, are taking, or propose to
take with respect thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent and its Subsidiaries set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.
5.    [The Fixed Charge Coverage Ratio, measured on a month-end basis, for the
__ month period ending ____________ ___, 20___, is demonstrated on Schedule 4
hereof.]1 [or] [As of the date hereof, Parent its Subsidiaries are in compliance
with the covenant contained in Section 7 of the Credit Agreement as demonstrated
on Schedule 4 hereof.]2
[Signature page follows]


















1 Language to be used when Borrowers are not in a Covenant Testing Period.
2 Language to be used during a Covenant Testing Period.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, 20____.


PIONEER ENERGY SERVICES CORP., a Texas corporation, as Parent




By: _______________________________________
Name: ____________________________________
Title: _____________________________________



















--------------------------------------------------------------------------------





SCHEDULE 1


Financial Information






--------------------------------------------------------------------------------





SCHEDULE 2


Default or Event of Default






--------------------------------------------------------------------------------





SCHEDULE 3


Representations and Warranties






--------------------------------------------------------------------------------





SCHEDULE 4


Financial Covenants
1.    Fixed Charge Coverage Ratio.
Borrowers' Fixed Charge Coverage Ratio, measured on a month-end basis, for the
__ month period ending ____________ ___, 20___, is ___:1.0, which ratio [is/is
not] greater than or equal to the ratio set forth in Section 7(b) of the Credit
Agreement for the corresponding period.






--------------------------------------------------------------------------------






EXHIBIT J-1
[FORM OF] JOINDER AGREEMENT
This JOINDER AGREEMENT (this "Agreement"), is entered into as of __________,
20__, by and among ___________, a ________ ("New Borrower"), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association ("Wells Fargo"), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent").
W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement, dated as of November 8, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among PIONEER ENERGY SERVICES CORP., a Texas
corporation ("Parent"), PIONEER DRILLING SERVICES, LTD., a Texas corporation ("
Drilling"), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation ("Global"),
PIONEER PRODUCTION SERVICES, INC., a Delaware corporation ("Production"),
PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation ("Wireline
Holdings"), PIONEER WIRELINE SERVICES, LLC, a Delaware limited liability company
("Wireline"), PIONEER WELL SERVICES, LLC, a Delaware limited liability company
("Well Services"), PIONEER FISHING & RENTAL SERVICES, LLC, a Delaware limited
liability company ("Fishing & Rental"), PIONEER COILED TUBING SERVICES, LLC, a
Delaware limited liability company ("Coiled Tubing"; together with Parent,
Drilling, Global, Production, Wireline Holdings, Wireline, Well Services,
Fishing & Rental and those additional entities that hereafter become parties to
the Credit Agreement as Borrowers in accordance with the terms thereof, each, a
"Borrower" and individually and collectively, jointly and severally, the
"Borrowers"), the lenders party thereto as "Lenders" (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
"Lender"), Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as sole lead arranger (in such capacity, together with its
successors and assigns in such capacity, the "Sole Lead Arranger"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole book
runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"), the Lender Group has agreed to make or issue
Loans, Letters of Credit and other certain financial accommodations thereunder;
WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;
WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of November 8, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the "Intercompany Subordination Agreement"), by and among
Parent and each of Parent's Subsidiaries listed on the signature pages hereto as
an obligor (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a "Obligor", and individually and collectively, jointly and
severally, as "Obligors") and Agent, each Obligor has agreed to the
subordination of indebtedness of each other Obligor owed to such Obligor on the
terms set forth therein;




--------------------------------------------------------------------------------





WHEREAS, pursuant to that certain Fee Letter, dated as of November 8, 2017 (as
amended, restated, supplemented or otherwise modified from time to the, the "Fee
Letter"), by and among Borrowers and Agent, each Borrower has agreed to pay
certain fees to Agent on the terms set forth therein;
WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and
WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:
1.Joinder of New Borrower to the Credit Agreement. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a party to the Credit Agreement as a "Borrower" and shall
be bound by all of the terms, conditions, covenants, agreements and obligations
set forth in the Credit Agreement, (b) accepts joint and several liability for
the Obligations pursuant to the terms of the Loan Documents, and (c) confirms
that, after giving effect to the supplement to the Schedules to the Credit
Agreement provided for in Section 2 below, the representations and warranties
contained in Section 4 of the Credit Agreement are true and correct as they
relate to New Borrower as of the date this Agreement. New Borrower hereby agrees
that each reference to a "Borrower" or the "Borrowers" in the Credit Agreement
and the other Loan Documents shall include New Borrower. New Borrower
acknowledges that it has received a copy of the Credit Agreement and the other
Loan Documents and that it has read and understands the terms thereof.


2.Updated Schedules. Attached as Exhibit A hereto are updated copies of each of
Schedule 4.1(b) and Schedule 4.1(c)1 to the Credit Agreement revised to include
all information required to be provided therein including information with
respect to New Borrower. Each such Schedule shall be attached to the Credit
Agreement, and on and after the date hereof all references in any Loan Document
to any such Schedule to the Credit Agreement shall mean such Schedule as so
amended; provided, that any use of the term "as of the date hereof" or any term
of similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.








1    Include any additional Schedules to be updated as well.






--------------------------------------------------------------------------------





3.Joinder of New Borrower to the Intercompany Subordination Agreement. By its
execution of this Agreement, New Borrower hereby (a) agrees that from and after
the date of this Agreement it shall be an Obligor under the Intercompany
Subordination Agreement as if it were a signatory thereto and shall be bound by
all of the provisions thereof, and (b) agrees that it shall comply with and be
subject to all the terms, conditions, covenants, agreements and obligations set
forth in the Intercompany Subordination Agreement. New Borrower hereby agrees
that each reference to an "Obligor" or the "Obligors" in the Intercompany
Subordination Agreement shall include New Borrower. New Borrower acknowledges
that it has received a copy of the Intercompany Subordination Agreement and that
it has read and understands the terms thereof.


4.Joinder of New Borrower to the Fee Letter. By its execution of this Agreement,
New Borrower hereby (a) agrees that from and after the date of this Agreement it
shall be a "Borrower" party to the Fee Letter as if it were a signatory thereto
and shall be bound by all of the provisions thereof, and (b) agrees that it
shall comply with and be subject to all of the terms, conditions, covenants,
agreements and obligations set forth in the Fee Letter applicable to Borrowers.
New Borrower hereby agrees that each reference to "Borrower" or "Borrowers" in
the Fee Letter shall include New Borrower. New Borrower acknowledges that it has
received a copy of the Fee Letter and that it has read and understands the terms
thereof.


5.Representations and Warranties of New Borrower. New Borrower hereby represents
and warrants to Agent for the benefit of the Lender Group and the Bank Product
Providers as follows:


(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and the
other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby.


(b)The execution, delivery, and performance by it of this Agreement and any
other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the part of New Borrower and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to New Borrower or its Subsidiaries, the Governing
Documents of New Borrower or its Subsidiaries, or any order, judgment, or decree
of any court or other Governmental Authority binding on New Borrower or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of New
Borrower or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of New Borrower, other than Permitted
Liens, (D) require any approval of New Borrower's interestholders or any
approval or consent of any Person under any material agreement of New Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a




--------------------------------------------------------------------------------





Material Adverse Effect, or (E) require any registration with, consent, or
approval of, or notice to or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect, and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation.


(c)This Agreement and each Loan Document to which New Borrower is a party is the
legally valid and binding obligation of New Borrower, enforceable against New
Borrower in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.


(d)Each other representation and warranty applicable to New Borrower as a
Borrower under the Loan Documents is true, correct and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date).


6.Additional Requirements. Concurrent with the execution and delivery of this
Agreement, Agent shall have received the following, each in form and substance
satisfactory to Agent:


(a)a Joinder No. __ to the Guaranty and Security Agreement, dated as of the date
hereof, by and among New Borrower and Agent ("Joinder No. __"), together with
the original Equity Interest certificates, if any, representing all of the
Equity Interests of the Subsidiaries of New Borrower required to be pledged
under the Guaranty and Security Agreement and any original promissory notes of
New Borrower, accompanied by undated Equity Interest powers/transfer forms
executed in blank, and the same shall be in full force and effect;


(b)a Pledged Interests Addendum by __________, a _________, dated as of the date
hereof, with respect to the pledge of Equity Interest of New Borrower, owned by
_______, together with the original stock certificates (subject to the Term Loan
Intercreditor Agreement), if any, representing all of the Equity Interests of
New Borrower held by ________, accompanied by undated stock powers executed in
blank and other proper instruments of transfer, and the same shall be in full
force and effect;


(c)appropriate financing statement to be filed in the office of the _______
Secretary of State against New Borrower to perfect the Agent's Liens in and to
the Collateral of New Borrower;


(d)a certificate from the Secretary of New Borrower, dated as of the date
hereof, (i) attesting to the resolutions of New Borrower's [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which




--------------------------------------------------------------------------------





New Borrower is or will become a party, (ii) authorizing officers of New
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of New Borrower;


(e)a certificate of status with respect to New Borrower, dated as of a recent
date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;


(f)certificates of status with respect to New Borrower, dated as of a recent
date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;


(g)copies of New Borrower's Governing Documents, as amended, modified or
supplemented to the date hereof, certified by the Secretary of New Borrower; and


(h)evidence that New Borrower has been added to the Loan Parties' existing
insurance policies required by Section 5.6 of the Credit Agreement;


(i)a customary opinion of counsel regarding such matters as to New Borrower as
Agent or its counsel may reasonably request, and which is otherwise in form and
substance reasonably satisfactory to Agent (it being understood that such
opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower); and


(j)such other agreements, instruments, approvals or other documents reasonably
requested by Agent prior to the date hereof in order to create, perfect and
establish the first priority of, or otherwise protect, any Lien purported to be
covered by any Loan Document or otherwise to effect the intent that New Borrower
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that, to the extent set forth in the Credit Agreement and
the Guaranty and Security Agreement, all property and assets of New Borrower
shall become Collateral for the Obligations.


7.Further Assurances. At any time upon the reasonable request of Agent, New
Borrower shall promptly execute and deliver to Agent such Additional Documents
as Agent shall reasonably request pursuant to the Credit Agreement and the other
Loan Documents, in each case in form and substance reasonably satisfactory to
Agent.


8.Notices. Notices to New Borrower shall be given in the manner set forth for
Borrowers in Section 11 of the Credit Agreement.


9.Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN




--------------------------------------------------------------------------------





SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.


10.Binding Effect. This Agreement shall be binding upon New Borrower, and the
other Loan Parties and shall inure to the benefit of the Agent and the Lenders,
together with their respective successors and permitted assigns.


11.Effect on Loan Documents.


(a)Except as contemplated to be supplemented hereby, the Credit Agreement, the
Fee Letter, the Intercompany Subordination Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect.
Except as expressly contemplated hereby, this Agreement shall not be deemed (i)
to be a waiver of, or consent to, or a modification or amendment of any other
term or condition of the Credit Agreement, the Fee Letter, the Intercompany
Subordination Agreement or any of the instruments or agreements referred to
therein, as the same may be amended or modified from time to time.


(b)Each reference in the Credit Agreement and the other Loan Documents to
"Borrower", "Obligor" or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document to this "Agreement", "hereunder", "herein", "hereof",
"thereunder", "therein", "thereof", or words of like import referring to the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.


12.Miscellaneous


(a)This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., "PDF" or "tif" via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.


(b)Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.






--------------------------------------------------------------------------------





(c)Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.


(d)Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or New Borrower, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.


(e)The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.


(f)This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.


[remainder of this page intentionally left blank].














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.


NEW BORROWER:
______________________________,
a ____________________




By: _____________________________________
Name: __________________________________
Title: _____________________________________









--------------------------------------------------------------------------------







AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association




By: _____________________________________
Name: ___________________________________
Title: _____________________________________











--------------------------------------------------------------------------------





Exhibit A










--------------------------------------------------------------------------------





SCHEDULE 4.1(b)


CAPITALIZATION OF BORROWERS










--------------------------------------------------------------------------------





SCHEDULE 4.1(c)


CAPITALIZATION OF BORROWERS' SUBSIDIARIES








--------------------------------------------------------------------------------








EXHIBIT L-1
FORM OF LIBOR NOTICE


Wells Fargo Bank, National Association, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attn:____________________
Ladies and Gentlemen:
Reference is hereby made to that certain Credit Agreement, dated as of
November 8, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the "Credit Agreement"), by and among PIONEER ENERGY SERVICES
CORP., a Texas corporation ("Parent"), PIONEER DRILLING SERVICES, LTD., a Texas
corporation (" Drilling"), PIONEER GLOBAL HOLDINGS, INC., a Delaware corporation
("Global"), PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
("Production"), PIONEER WIRELINE SERVICES HOLDINGS, INC., a Delaware corporation
("Wireline Holdings"), PIONEER WIRELINE SERVICES, LLC, a Delaware limited
liability company ("Wireline"), PIONEER WELL SERVICES, LLC, a Delaware limited
liability company ("Well Services"), PIONEER FISHING & RENTAL SERVICES, LLC, a
Delaware limited liability company ("Fishing & Rental"), PIONEER COILED TUBING
SERVICES, LLC, a Delaware limited liability company ("Coiled Tubing"; together
with Parent, Drilling, Global, Production, Wireline Holdings, Wireline, Well
Services, Fishing & Rental and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), the lenders party thereto as "Lenders" (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a "Lender"), Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"). Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.
This LIBOR Notice represents Borrowers' request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the "LIBOR
Rate Advance")[, and is a written confirmation of the telephonic notice of such
election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3 or 6] month(s)
commencing on _____________________.




--------------------------------------------------------------------------------





This LIBOR Notice further confirms Borrowers' acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate as determined pursuant
to the Credit Agreement.
Administrative Borrower represents and warrants that [(i) as of the date hereof,
the representations and warranties of Parent or its Subsidiaries contained in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date)) and (ii)]1 no Default
or Event of Default has occurred and is continuing on the date hereof, nor will
any thereof occur after giving effect to the request above.
[Signature page follows]
























































1 Only required in connection with new borrowings.




--------------------------------------------------------------------------------





Dated:
PIONEER ENERGY SERVICES CORP.,
a Texas corporation, as Administrative Borrower




By: ___________________________________
Name: _________________________________
Title: ___________________________________



Acknowledged by:


Wells Fargo BANK, NATIONAL ASSOCIATION, a national banking association, as Agent




By: ___________________________________
Name: _________________________________
Title: ___________________________________











--------------------------------------------------------------------------------






EXHIBIT P-1
FORM OF PERFECTION CERTIFICATE


Reference is hereby made to (a) that certain Credit Agreement, dated as of
______ _, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the "Credit Agreement"), by and among Pioneer Energy Services
Corp., a ________ ("Parent") and the Subsidiaries of Parent identified on the
signature pages thereof as "Borrowers", and those additional entities that
become parties thereto as Borrowers in accordance with the terms thereof by
executing the form of Joinder attached thereto as Exhibit J‑1 (each, together
with Parent, a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), the lenders identified on the signature pages
thereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a "Lender" and, collectively, the
"Lenders"), Wells Fargo Bank, National Association, a national banking
association ("Wells Fargo"), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity "Agent"), Wells Fargo as sole lead
arranger and Wells Fargo as sole book runner, and (b) that certain Guaranty and
Security Agreement dated as of ______ _, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the "Guaranty and
Security Agreement") by and among Parent, Borrowers and the Subsidiaries of
Borrowers party thereto (each, a "Grantor" and collectively, the "Grantors"),
and Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term "Loan Parties" shall mean
the "Loan Parties" as that term is defined in the Credit Agreement and "Code"
shall mean the "Code" as that term is defined in the Guaranty and Security
Agreement.
The undersigned, the _________ of _________1, hereby certifies (in my capacity
as ______________ and not in my individual capacity) to Agent and each of the
other members of the Lender Group and the Bank Product Providers as follows as
of ______ _, 2017:










1 Insert appropriate officers(s), as applicable.




--------------------------------------------------------------------------------





1.    Names.
(a)    The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business and is in good standing in the states listed on Schedule 1(a).
(b)    Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.
(c)    Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.
2.    Chief Executive Offices and Other Collateral Locations. The chief
executive office of each Loan Party is located at the address set forth in
Schedule 2 hereto, and except as otherwise listed, such chief executive office
has not been located at any other address during the past five (5) years.
Schedule 2 hereto sets forth all of the locations where each Loan Party
maintains (or within the past four months has maintained) any equipment,
inventory or other tangible personal property.
3.    Real Property.
(a)    Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the Guaranty and Security Agreement) of each Loan Party, (ii) filing
offices for any mortgages encumbering the Real Property or to encumber, the Real
Property as of the Closing Date, (iii) common names, addresses and uses of each
parcel of Real Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 3(a) attached hereto: (A) no Loan Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 3(a) and (B) no Loan
Party has any leases which require the consent of the landlord, tenant or other
party thereto to the transactions contemplated by the Loan Documents.
(b)    Schedule 3(b) sets forth all third parties ("Bailees") with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee's possession and the location of such inventory and
equipment (if none please so state). Schedule 3(b) also identifies




--------------------------------------------------------------------------------





whether such third party is a consignee, processor, warehouseman, freight
forwarder/customs broker or other type of bailee.
4.    Extraordinary Transactions. Schedule 4 attached hereto describes any
acquisitions by a Loan Party of the businesses or assets of a Person outside the
ordinary course of business during the five years preceding the Closing Date.
Except for those purchases, mergers, acquisitions, consolidations, and other
transactions described on Schedule 4 attached hereto during the preceding five
year period, all of the Collateral has been originated by each Loan Party in the
ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.
5.    File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of certified file search reports from (a) the Uniform Commercial Code
filing offices (i) in each jurisdiction of formation identified in Section 1(a)
and in each location identified Section 2 with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 3 relating to any of the transactions described in Schedule 1(c) or
Schedule 4 with respect to each legal name of the person or entity from which
each Loan Party purchased or otherwise acquired any assets and (b) each filing
office in each real estate recording office identified on Schedule 3(a) for any
Real Property Collateral. A true copy of each financing statement, including
judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports has been delivered to Agent.
6.    UCC Filings. The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 relating to the Guaranty and Security Agreement or the
Real Property, are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 6 hereof.
7.    Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i)
the appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create and perfect the
security interests in the Collateral (as defined in the Guaranty and Security
Agreement) granted, assigned or pledged to Agent pursuant to the Guaranty and
Security Agreement or any other Loan Document. No other filings or actions are
required to create and perfect the security interests in the Collateral granted,
assigned or pledged to Agent pursuant to the Loan Documents.
8.    Termination Statements. Attached hereto as Schedule 8 are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8 hereto with respect to each
Lien described therein.
9.    Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 9(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, Equity Interests of each Loan Party and its
Subsidiaries and the record and beneficial owners of such Equity Interests. Also
set forth on Schedule 9(a) is each equity investment of each Loan Party that
represents 50% or less of the equity of the entity in which such investment was
made. Attached hereto as Schedule 9(b) is a true and correct organizational
chart of Parent and its Subsidiaries.




--------------------------------------------------------------------------------





10.    Instruments and Chattel Paper. Attached hereto as Schedule 10 is a true
and correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of ______ _, 2017 having an aggregate value or face amount in excess of
$_______, including all intercompany notes between or among any two or more Loan
Parties or any of their Subsidiaries.
11.    Intellectual Property.
(a)    Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 11(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 11(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.
(b)    Schedule 11(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses or "SaaS" usage rights granted in
the ordinary course of business) or (ii) any Person has granted to any Loan
Party any license or other rights in Intellectual Property owned or controlled
by such Person that is material to the business of such Loan Party, including
any Intellectual Property that is incorporated in any Inventory, software, or
other product marketed, sold, licensed, or distributed by such Loan Party;
(c)    Attached hereto as Schedule 11(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, United Patents, United
States Copyrights and Intellectual Property Licenses set forth on Schedule 11(a)
and Schedule 11(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.
12.    Commercial Tort Claims. Attached hereto as Schedule 12 is a true and
correct list of all commercial tort claims that exceed $_______ held by each
Loan Party, including a brief description thereof.
13.    Deposit Accounts and Securities Accounts. Attached hereto as Schedule 13
is a true and complete list of all Deposit Accounts and Securities Accounts
(each as defined in the Guaranty and Security Agreement) maintained by each Loan
Party, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.




--------------------------------------------------------------------------------





14.    Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$_______.
15.    Motor Vehicles. Attached hereto as Schedule 15 is a true and correct list
of all motor vehicles and other goods (covered by certificates of title or
ownership) and the owner and approximate fair market value of such motor
vehicles.
16.    Other Assets: A Loan Party owns the following kinds of assets:
Aircraft:
Yes ____ No ____
Vessels, boats or ships:
Yes ____ No ____
Railroad rolling stock:
Yes ____ No ____

If the answer is yes to any of these other types of assets, please describe on
Schedule 16.


[The Remainder of this Page has been intentionally left blank]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of _______ __, 2017.


Pioneer Energy Services Corp.




By                                                                          
Name:
Title:



[OTHER BORROWERS TO COME]




By                                                                          
Name:
Title:











--------------------------------------------------------------------------------





Schedule 1(a)


Legal Names, Etc.


Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number1
Federal Taxpayer
Identification Number
Jurisdiction of Formation
States Where Qualified to do Business
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





























































1 If none, so state.




--------------------------------------------------------------------------------





Schedule 1(b)


Prior Names


Loan Party/Subsidiary
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 1(c)


Changes in Corporate Identity; Other Names


Loan Party/Subsidiary
Name of Entity
Action
Date of Action
State of Formation
List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]








--------------------------------------------------------------------------------





Schedule 2


Chief Executive Offices


Loan Party/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Other Collateral Locations


Loan Party/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 3(a)


Real Property


Entity of Record
Common Name and Address
Owned, Leased or Other Interest
Landlord / Owner if Leased or Other Interest
Description of Lease or Other Documents Evidencing Interest
Purpose/
Use
Improvements Located on
Real Property
Legal Description
Encumbered or to be Encumbered by Mortgage
Filing Office for Mortgage
Option to Purchase/Right of First Refusal
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[SEE EXHIBIT A-[ ] ATTACHED HERETO]
[YES/NO]
[ ]
[YES/NO]
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 3(a)


Real Property (cont.)


Required Consents; Loan Party Held Landlord/ Grantor Interests


I.    Landlord's / Tenant's Consent Required
1.    [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD'S / TENANT'S CONSENT
IS REQUIRED].






II.    Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord's /
Grantor's Interest
1.    [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD'S
/ GRANTOR'S INTEREST]










--------------------------------------------------------------------------------





Schedule 3(b)


Bailees












--------------------------------------------------------------------------------





Schedule 4


Transactions Other Than in the Ordinary Course of Business


Loan Party/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 5


Certified File Search Reports


Loan Party/Subsidiary
Search Report Dated
Prepared By
Jurisdiction
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 6


Copy of Financing Statements To Be Filed








--------------------------------------------------------------------------------





Schedule 7


Filings/Filing Offices


Type of Filing
Entity
Applicable Collateral Document
Jurisdiction
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 8


Termination Statement Filings


Debtor
Secured Party
Jurisdiction
Type of Collateral
UCC-1 File Date
UCC-1 File Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





Schedule 9(a)


(a) Equity Interests of Loan Parties and Subsidiaries


Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





(b) Other Equity Interests










--------------------------------------------------------------------------------





Schedule 9(b)


Organizational Chart










--------------------------------------------------------------------------------





Schedule 10


Instruments and Chattel Paper


1.    Promissory Notes:
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Chattel Paper:












--------------------------------------------------------------------------------





Schedule 11(a)
Copyrights, Patents and Trademarks


UNITED STATES COPYRIGHTS
Registrations:
OWNER
TITLE
REGISTRATION
NUMBER
 
 
 



Applications:
OWNER
APPLICATION
NUMBER
 
 





OTHER COPYRIGHTS
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TITLE
 
 
 
 





Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
 
 
 







--------------------------------------------------------------------------------





Schedule 11(a)
Copyrights, Patents and Trademarks (cont.)


UNITED STATES PATENTS:
Registrations:
OWNER
REGISTRATION NUMBER
DESCRIPTION
 
 
 





Applications:
OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 





OTHER PATENTS:
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 





Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 







--------------------------------------------------------------------------------





Schedule 11(a)


Copyrights, Patents and Trademarks (cont.)


UNITED STATES TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 





Applications:
OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 





OTHER TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 





Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 











--------------------------------------------------------------------------------





Schedule 11(b)


Intellectual Property Licenses


LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER, IF ANY
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 11(c)


Intellectual Property Filings










--------------------------------------------------------------------------------





Schedule 12


Commercial Tort Claims










--------------------------------------------------------------------------------





Schedule 13


Deposit Accounts and Securities Accounts


Owner
Type of Account
Bank or Intermediary
Account Numbers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Schedule 14


Letter of Credit Rights










--------------------------------------------------------------------------------





Schedule 15


Motor Vehicles










--------------------------------------------------------------------------------





Schedule 16


Other Assets






